

Up to 10,000,000 Shares

 
FIRST INDUSTRIAL REALTY TRUST, INC.


 
Series I Depositary Shares

 
PURCHASE AGREEMENT
 
 

--------------------------------------------------------------------------------


 
 
November 8, 2005
Wachovia Investment Holdings, LLC
301 South College Street, DC-7
One Wachovia Center
Charlotte, North Carolina 28288


Ladies and Gentlemen:


First Industrial Realty Trust, Inc., a Maryland corporation (the “Company”),
proposes to issue and sell to Wachovia Investment Holdings, LLC, a Delaware
limited liability company (the “Initial Purchaser”), up to 10,000,000 Series I
Depositary Shares, liquidation preference $25.00 per share (the “Shares” or the
“Series I Depositary Shares”). Subject to the terms and conditions,
representations and warranties set forth in this Purchase Agreement (this
“Agreement”), Wachovia Investment Holdings, LLC has agreed to act as the Initial
Purchaser in connection with the potential offering and sale of the Shares (as
defined in Section 1(a)).
 
As provided in Section 7 of this Agreement, if the Company has not issued an
irrevocable notice of redemption of the Shares by April 10, 2006, the Company
shall be obligated to deliver to the Initial Purchaser by May 8, 2006, copies of
an Offering Memorandum (the “Offering Memorandum”) describing the Company and
the terms of an offering of the Shares. The Offering Memorandum shall be for the
use of the Initial Purchaser in connection with its solicitation of offers to
purchase the Shares, including purchases made pursuant to Rule 144A (“Rule
144A”) under the Securities Act of 1933, as amended (the “Securities Act,” which
term, as used in this Agreement, includes the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder).
As used in this Agreement, the term “Offering Memorandum” shall mean, with
respect to any date or time referred to in this Agreement, any such Offering
Memorandum, as amended or supplemented through such date and the Incorporated
Documents (as defined in Section 2(B)(f)) in the then-most-recent form delivered
by the Company to the Initial Purchaser in connection with its solicitation of
offers to purchase the Shares. Further, any reference to the Offering Memorandum
shall be deemed to refer to and include any Additional Issuer Information
(defined in Section 7(A)(a)) furnished by the Company prior to the completion of
the Initial Purchaser’s placement of the Shares to the Subsequent Purchasers (as
defined below).
 
 
 

--------------------------------------------------------------------------------


 
As provided in Section 7(A) of this Agreement, the Company might become
obligated to file with the Commission not later than July 6, 2006, and have
declared effective not later than August 7, 2006, a registration statement (the
“Resale Shelf Registration Statement”) registering the resale of the Shares
under the Securities Act by the holders, and the holders of the Shares might
become entitled to the benefits of a related registration rights agreement (the
“Registration Rights Agreement”) to be negotiated between the Company and the
Initial Purchaser.
 
All references in this Agreement to financial statements and schedules and other
information which is “contained,”“included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed also to refer to
and include all such financial statements and schedules and other information
which are incorporated by reference in the Offering Memorandum; and all
references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended (the “Exchange Act,” which term,
as used in this Agreement, includes the rules and regulations of the Commission
promulgated thereunder), which is incorporated by reference in the Offering
Memorandum.
 
The Shares are being offered and sold to the Initial Purchaser without being
registered with the Commission under the Securities Act, in reliance upon the
Section 4(2) private placement exemption therefrom. The Company understands
that, at any time on or after April 10, 2006, the Initial Purchaser might, but
is under no obligation to, make an offering of the Shares on the terms and in
the manner set forth in this Agreement and agrees that from and after such date
the Initial Purchaser may resell, subject to the conditions set forth in this
Agreement, all or a portion of the Shares to purchasers as described in this
Agreement (the “Subsequent Purchasers”). In that case, the Shares may be offered
and sold to the Subsequent Purchasers without being registered with the
Commission under the Securities Act in reliance upon exemptions therefrom,
including sales to “qualified institutional buyers” under Rule 144A, or in
transactions not subject thereto.
 
The Company hereby confirms its agreement with the Initial Purchaser as follows:
 
Section 1. Purchase, Sale and Delivery of the Shares.
 
(a) Purchase and Sale. On the basis of the representations, warranties and
agreements contained in this Agreement, and upon the terms but subject to the
conditions set forth in this Agreement, the Initial Purchaser shall purchase
from the Company, and the Company shall sell to the Initial Purchaser, 6,000,000
Series I Depositary Shares (the “Initial Shares”) each representing 1/10,000 of
a share of Series I Flexible Cumulative Redeemable Preferred Stock of the
Company (the “Series I Preferred Stock”) pursuant to a Deposit Agreement in form
and substance satisfactory to the Initial Purchaser (the “Deposit Agreement”) on
the Initial Closing Date (as defined in Section 1(c)(i)) of this Agreement, for
the consideration specified in Section 1(b) and the Company shall have the
option , but not the obligation, and the Initial Purchaser shall purchase (if
such option is exercised) up to an additional 4,000,000 Series I Depositary
Shares (the “Optional Shares”) each representing 1/10,000 of a share of Series I
Preferred Stock pursuant to the Deposit Agreement on the Subsequent Closing Date
(as defined in Section 1(c)(ii)) of the Agreement, for the consideration
specified in Section 1(b). The Company shall provide the Initial Purchaser with
written notice of its intent to exercise its option to sell the Optional Shares
no later than two days prior to the Subsequent Closing Date, and such notice
shall include the number of Series I Depositary Shares to be sold as Optional
Shares. The Company’s option to sell the Optional Shares pursuant to this
Section 1(a) shall expire on November 18, 2005. On or before the Initial Closing
(as defined in Section 1(b)), the Company shall file with the State Department
of Assessments and Taxation of Maryland Articles Supplementary in the form
attached hereto as Exhibit A (except for any changes proposed by the Company as
are approved by the Initial Purchaser in its sole and absolute discretion) (the
“Articles Supplementary”).
 
 
-2-

--------------------------------------------------------------------------------


 
(b) Payment of Purchase Price and Delivery of Shares. The purchase and sale of
the Initial Shares contemplated by this Agreement shall take place as set forth
in Section 1(b)(i), and, if the Company exercises its option to sell the
Optional Shares, then the purchase and sale of the Optional Shares contemplated
by this Agreement shall take place as set forth in Section 1(b)(ii).
 
(i) At the closing (the “Initial Closing”) on the Initial Closing Date (as
defined below), in addition to the other deliveries required by this Agreement,
(x) the Initial Purchaser shall pay to the Company, by wire transfer of
immediately available funds, $150,000,000.00 (the “Initial Purchase Price”), and
(ii) the Company shall deposit with EquiServe Trust Company, N.A., as depositary
(the “Depositary”), a certificate representing 600 shares of Series I Preferred
Stock and shall deliver to the Initial Purchaser Series I Depositary Receipts
(the “Initial Depositary Receipts”) evidencing 6,000,000 Shares, registered in
the name of Wachovia Investment Holdings, LLC or such other name(s) as the
Initial Purchaser shall have specified no less than two business days prior to
the Initial Closing.
 
(ii) If the Company exercises its option to sell the Optional Shares, at the
closing (the “Subsequent Closing”) on the Subsequent Closing Date (as defined
below), in addition to the other deliveries required by this Agreement, (x) the
Initial Purchaser shall pay to the Company, by wire transfer of immediately
available funds, an amount equal to the product of (x) $25.00 times (y) the
number of Optional Shares to be sold by the Company (the “Subsequent Purchase
Price”), and (ii) the Company shall deposit with the Depositary, a certificate
representing up to 400 shares of Series I Preferred Stock and shall deliver to
the Initial Purchaser Series I Depositary Receipts (the “Subsequent Depositary
Receipts”) evidencing the Optional Shares, registered in the name of Wachovia
Investment Holdings, LLC or such other name(s) as the Initial Purchaser shall
have specified no less than two business days prior to the Subsequent Closing.
 
Each of the Initial Closing and the Subsequent Closing shall be referred to
herein as a “Closing.” The Initial Purchase Price and the Subsequent Purchase
Price shall be referred to collectively herein as the “Purchase Price.” The
Initial Depositary Receipts and the Subsequent Depositary Receipts shall be
referred to collectively herein as the “Depositary Receipts.”
 
 
-3-

--------------------------------------------------------------------------------


 
(c) Closing Date.
 
(i) The Initial Closing shall take place at the offices of Cahill Gordon &
Reindel llp, New York, New York, on November 8, 2005 at 10:00 a.m. New York time
(the “Initial Closing Date”).
 
(ii) The Subsequent Closing shall take place at the offices of Cahill Gordon &
Reindel llp, New York, New York, on November 18, 2005 at 10:00 a.m. New York
time (the “Subsequent Closing Date”).
 
The Initial Closing Date and the Subsequent Closing Date shall be referred to
collectively herein as the “Closing Date.”
 
(d) Fee.
 
(i) At the Initial Closing, the Company shall pay the Initial Purchaser by wire
transfer of immediately available funds a fee equal to $4,725,000.00, which fee
shall be paid other than from the proceeds of the sale of the Shares.
 
(ii) If the Company exercises its option to sell the Optional Shares, at the
Subsequent Closing, the Company shall pay the Initial Purchaser by wire transfer
of immediately available funds a fee equal to 3.15% of the Subsequent Purchase
Price, which fee shall be paid other than from the proceeds of the sale of the
Shares.
 
 
-4-

--------------------------------------------------------------------------------


 
(e) Restriction on Transfer of Shares.
 
(i) Basic Restriction. Until May 8, 2006, the Initial Purchaser shall not
transfer any of the Shares without the prior written approval of the Company,
which approval may be withheld in the Company’s sole and absolute discretion.
Thereafter, the Initial Purchaser may transfer any or all of the Shares without
any approval from the Company, subject to the requirements of Rule 144A and any
other applicable securities laws.
 
(ii) REIT-Related Transfer Restrictions. The Initial Purchaser acknowledges that
Article IX of the Company’s Articles of Incorporation (the “Articles”) prohibits
certain transfers of Shares in order to preserve the Company’s status as a real
estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as
amended (the “Code”), and that the Company intends to disclose such transfer
restrictions in the Offering Memorandum.
 
Section 2. Representations and Warranties.
 
(A) Representations and Warranties of the Initial Purchaser. The Initial
Purchaser represents and warrants to and agrees with the Company as of the date
hereof and as of each Closing Date as follows:
 
(a) Organization of the Initial Purchaser. The Initial Purchaser has been
incorporated and is validly existing as a limited liability company in good
standing under the laws of Delaware.
 
(b) Authorization of Transaction. The Initial Purchaser has, and at each Closing
Date will have, full corporate power to execute and deliver this Agreement and
to perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of the Initial Purchaser, enforceable in accordance
with its terms and conditions, subject to (i) the effect of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights and remedies
of creditors and (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought. The
Initial Purchaser need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order to consummate the transactions contemplated by this Agreement, except
for such as have been obtained and except for such as would not materially
impede the transactions contemplated by this Agreement.
 
(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Initial Purchaser is subject or any provision of its
organizational documents, except for such violations as would not materially
impede the transactions contemplated by this Agreement.
 
(d) Disclosure of Information. The Initial Purchaser represents that it and its
representatives have (i) had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the sale of the Shares
and the business, properties, prospects and financial condition of the Company
and (ii) received copies of the SEC Filings (as defined in Section 2(B)(d)).
 
(e) Investment Experience. The Initial Purchaser has substantial experience as a
purchaser of shares of companies similar to the Company and acknowledges that it
is able to fend for itself, can bear the economic risk of its investment and
could afford a complete loss of such investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares. The Initial Purchaser
acknowledges that in purchasing the Shares it must be prepared to continue to
bear the economic risk of such investment for an indefinite period of time
because (i) the Shares have not been registered under the Securities Act and
cannot be sold unless they are subsequently registered under the Securities Act
and applicable state securities laws, or unless exemptions from such
registrations are available, and (ii) the Shares are subject to the restrictions
on transfer set forth in Section 1(e) above and in Article IX of the Articles.
 
 
-5-

--------------------------------------------------------------------------------


 
(f) Initial Purchaser as Qualified Institutional Buyer. The Initial Purchaser
represents and warrants to the Company that it is a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act (a “Qualified
Institutional Buyer”) and an “accredited investor” within the meaning of Rule
501(a) under the Securities Act (an “Accredited Investor”).
 
(g) Restricted Shares. The Initial Purchaser understands that the Shares are
characterized as “restricted shares” under the federal securities laws inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under such laws and applicable regulations such shares
may be resold without registration under the Securities Act only in certain
limited circumstances.
 
(h) Legends. It is understood that the certificates evidencing the Shares shall
initially bear substantially the following legend (in addition to any legend
otherwise required under applicable federal or state securities laws or by
Section 9.10 of the Articles):
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO SUCH REGISTRATION
REQUIREMENTS.
 
THE HOLDER OF THIS SECURITY, BY ITS ACQUISITION HEREOF, AGREES THAT IT WILL NOT,
PRIOR TO THE DATE THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY
WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF THIS SECURITY), RESELL OR
OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY EXCEPT (a) TO THE COMPANY; (b)
TO A PERSON THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER,
AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (A “QIB”), IN COMPLIANCE WITH
RULE 144A, (c) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE AND ON THE UNDERSTANDING THAT THE COMPANY
MAY REQUIRE AN OPINION OF COUNSEL BEFORE REGISTERING ANY SUCH TRANSFER ON ITS
SHARE TRANSFER RECORDS), (d) PURSUANT TO A SECURITIES ACT REGISTRATION STATEMENT
THAT HAS BEEN DECLARED EFFECTIVE AND THAT CONTINUES TO BE EFFECTIVE AT THE TIME
OF SUCH TRANSFER, OR (e) PURSUANT TO ANOTHER AVAILABLE EXEMPTION, IF ANY, FROM
SUCH REGISTRATION REQUIREMENTS OR IN A TRANSACTION NOT SUBJECT TO SUCH
REGISTRATION REQUIREMENTS; AND AGREES THAT IT SHALL DELIVER TO EACH PERSON TO
WHOM THE SECURITY EVIDENCED HEREBY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.”
 
-6-

--------------------------------------------------------------------------------


 
(B) Representations and Warranties of the Company. The Company represents and
warrants to and agrees with the Initial Purchaser as of the date hereof and as
of each Closing Date (it being understood that such representations, warranties
and agreements at each Closing Date shall be deemed to relate to the SEC Filings
as amended or supplemented to such time) as follows:
 
(a) No Registration Required. Subject to compliance by the Initial Purchaser
with the representations and warranties set forth in Section 2(A)(e) and (f) and
Section 8 of this Agreement and with the procedures set forth in Section 8 of
this Agreement, it is not necessary in connection with the offer, sale and
delivery of the Shares to the Initial Purchaser and to each Subsequent Purchaser
in the manner contemplated by this Agreement to register the Shares under the
Securities Act.
 
(b) No Integration of Offerings or General Solicitation. The Company has not,
directly or indirectly, solicited any offer to buy or offered to sell, and will
not, directly or indirectly, solicit any offer to buy or offer to sell, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Shares in a manner that would
require the Shares to be registered under the Securities Act. None of the
Company, its affiliates (as such term is defined in Rule 501(b) under the
Securities Act (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchaser, as to whom the Company makes no
representation or warranty) has engaged or will engage, in connection with the
offering of the Shares, in any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act with
respect to the Shares, other than maintaining the effectiveness of the Company’s
current shelf registration statements.
 
 
-7-

--------------------------------------------------------------------------------


 
(c) Eligibility for Resale. The Shares are eligible for resale pursuant to Rule
144A and are not of the same class as shares listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a United
States automated interdealer quotation system or shares of an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act of 1940 (the “Investment Company Act,” which term, as used in this
Agreement, includes the rules and regulations of the Commission promulgated
thereunder).
 
(d) SEC Filings. The Annual Report of the Company on Form 10-K for the year
ended December 31, 2004 filed by the Company with the Commission (including the
portions of the Company’s proxy statement incorporated by reference therein) as
supplemented by each Quarterly Report of the Company on Form 10-Q, each Current
Report of the Company on Form 8-K filed by the Company with the Commission since
January 1, 2005, but not including any Current Reports on Form 8-K furnished to
the Commission pursuant to Item 7.01 or Item 2.02 (or any comparable provisions
adopted by the Commission) of Form 8-K (collectively, the “SEC Filings”), do not
include an untrue statement of any material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(e) The Offering Memorandum. If delivered by the Company to the Initial
Purchaser, the Offering Memorandum shall not, on the date of its delivery or
thereafter through the completion of the Initial Purchaser’s placement of the
Shares, include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation, warranty and agreement shall not apply to any
statements in, or omissions from, the Offering Memorandum made in reliance upon
and in conformity with information furnished in writing to the Company by the
Initial Purchaser expressly for inclusion in the Offering Memorandum or any
amendment or supplement thereto. The Company has not distributed and will not
distribute, prior to the earlier of the Redemption Date (as defined in the
Articles Supplementary) and the completion of the Initial Purchaser’s placement
of the Shares, any offering material in connection with the offering and sale of
the Shares other than the Offering Memorandum.
 
(f) Incorporated Documents. If delivered by the Company to the Initial
Purchaser, the Offering Memorandum shall incorporate by reference those filings
by the Company pursuant to the Exchange Act that would be permitted to be
incorporated by reference in a Registration Statement on Form S-3 filed by the
Company pursuant to the Securities Act. Any documents that are incorporated or
deemed to be incorporated by reference in the Offering Memorandum at the time
they were or hereafter are filed with the Commission (collectively, the
“Incorporated Documents”) complied and will comply in all material respects with
the requirements of the Exchange Act and, when read together with the other
information in the Offering Memorandum, do not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The foregoing
representation and warranties in this Section 2(B)(f) shall not apply to any
statements or omissions made in reliance on and in conformity with information
relating to the Initial Purchaser furnished in writing to the Company by the
Initial Purchaser expressly for inclusion in the Offering Memorandum or any
amendment or supplement thereto;
 
 
-8-

--------------------------------------------------------------------------------


 
(g) Organization, Power and Authority of Company and Operating Partnership. The
Company has been duly organized and is validly existing as a real estate
investment trust under and by virtue of the laws of the State of Maryland, and
is in good standing with the State Department of Assessments and Taxation of
Maryland. First Industrial, L.P., a Delaware limited partnership whose sole
general partner is the Company (the “Operating Partnership”), has been duly
organized and is validly existing as a limited partnership in good standing
under and by virtue of the Delaware Revised Uniform Limited Partnership Act. The
Company is the sole general partner of the Operating Partnership. Each of the
Company and the Operating Partnership have, and at each Closing Date will have,
full corporate and partnership power and authority, as the case may be, to
conduct all the activities conducted by it, to own, lease or operate all the
properties and other assets owned, leased or operated by it and to conduct its
business in which it engages or proposes to engage and the transactions
contemplated hereby. The Company is, and at each Closing Date will be, duly
qualified or registered to do business and in good standing as a foreign
corporation in all jurisdictions in which the nature of the activities conducted
by it or the character of the properties and assets owned, leased or operated by
it makes such qualification or registration necessary, except where failure to
obtain such qualifications or registration will not have a material adverse
effect on (i) the condition, financial or otherwise, or the earnings, assets or
business affairs or prospects of the Operating Partnership, Company and the
Subsidiaries, taken as a whole, or on the 846 in-service properties owned,
directly or indirectly, by the Company as of September 30, 2005 (individually, a
“Property” and collectively, the “Properties”) taken as a whole, (ii) the
issuance, validity or enforceability of the Series I Preferred Stock or the
Shares or (iii) the consummation of any of the transactions contemplated by this
Agreement (each a “Material Adverse Effect”), which jurisdictions of foreign
qualification or registration are identified in Schedule 2(B)(g) hereto. The
Operating Partnership is, and at each Closing Date will be, duly qualified or
registered to do business and in good standing as a foreign limited partnership
in all jurisdictions in which the nature of the activities conducted by it or
the character of the assets owned, leased or operated by it makes such
qualification or registration necessary, except where failure to obtain such
qualification or registration will not have a Material Adverse Effect, which
jurisdictions of foreign qualification or registration are identified in
Schedule 2(B)(g) hereto. Complete and correct copies of the articles of
incorporation and of the by-laws of the Company and the certificate of limited
partnership and agreement of limited partnership of the Operating Partnership
and all amendments thereto have been delivered to the Initial Purchaser or its
counsel.
 
 
-9-

--------------------------------------------------------------------------------


 
(h) Organization, Power and Authority and Capitalization of Subsidiaries. Each
of First Industrial Financing Partnership, L.P. (the “Financing Partnership”),
First Industrial Securities, L.P. (“Securities, L.P.”), First Industrial
Mortgage Partnership, L.P. (the “Mortgage Partnership”), First Industrial
Pennsylvania, L.P. (“FIP”), First Industrial Harrisburg, L.P. (“FIH”) and First
Industrial Indianapolis, L.P. (“FII”) (the Financing Partnership, Securities,
L.P., the Mortgage Partnership, FIP, FIH and FII are referred to collectively
herein as the “Partnership Subsidiaries”) has been duly organized and is validly
existing as a limited partnership in good standing under and by virtue of the
laws of its jurisdiction of organization. Each of First Industrial Securities
Corporation (“FISC”), First Industrial Indianapolis Corporation (“FIIC”), First
Industrial Finance Corporation (“FIFC”), First Industrial Mortgage Corporation
(“FIMC”), First Industrial Development Services, Inc. (“FIDSI”) and First
Industrial Pennsylvania Corporation (“FIPC”), (FISC, FIIC, FIFC, FIMC, FIDSI and
FIPC are referred to collectively herein as the “Corporate Subsidiaries”), FR
First Cal, LLC, (“FR First Cal”), FR Bucks Property Holding, L.P. (“FR Bucks”),
FR Lehigh Property Holding, L.P. (“FR Lehigh”), FR Aberdeen, LLC (“FR
Aberdeen”), FR Lackawanna Property Holding, LP (“FR Lackawanna”), FR Park Plaza,
LLC, (“FR Park”), First Industrial Acquisitions, Inc. (“FIAI”), First Industrial
Harrisburg Corporation (“FIHC”), and FI Development Services Corporation
(“FIDSC”) (FR First Cal, FR Bucks, FR Lehigh, FR Aberdeen, FR Lackawanna, FR
Park, FIAI, FIHC, and FIDSC are referred to collectively herein as the
“Additional Subsidiaries,” and the Partnership Subsidiaries, the Corporate
Subsidiaries and the Additional Subsidiaries are referred to herein collectively
as the “Subsidiaries” or individually as a “Subsidiary”), has been duly
organized and is validly existing as a corporation in good standing under and by
virtue of the laws of its jurisdiction of incorporation. Other than the
Corporate Subsidiaries, the Partnership Subsidiaries and the Additional
Subsidiaries, no entities in which the Company owns any equity securities
constitute, individually or in the aggregate, a “significant subsidiary” under
Rule 1-02 of Regulation S-X (substituting “net income” for “income from
continuing operations”) promulgated under the Exchange Act. FIFC is a
wholly-owned subsidiary of the Company and is the sole general partner of the
Financing Partnership. FIM is a wholly-owned subsidiary of the Company and is
the sole general partner of the Mortgage Partnership. FISC is a wholly-owned
subsidiary of the Company and is the sole general partner of Securities, L.P.
The Operating Partnership and FISC are the only limited partners of Securities,
L.P. FIPC is a wholly-owned subsidiary of the Company and is the sole general
partner of FIP. FIIC is a wholly-owned subsidiary of the Company and is the sole
general partner of FII. FIHC is a wholly-owned subsidiary of the Company and is
the sole general partner of FIH. FIDSI is a wholly-owned subsidiary of the
Operating Partnership. The Operating Partnership is the sole limited partner of
each Partnership Subsidiary (except for Securities, L.P.). Each of the
Subsidiaries has, and at each Closing Date will
 
 
-10-

--------------------------------------------------------------------------------


 
have, full corporate, partnership or limited liability company power and
authority, as the case may be, to conduct all the activities conducted by it, to
own, lease or operate all the properties and other assets owned, leased or
operated by it and to conduct its business in which it engages or proposes to
engage and the transactions contemplated hereby. Each of the Corporate
Subsidiaries is, and at each Closing Date will be, duly qualified or registered
to do business and in good standing as a foreign corporation in all
jurisdictions in which the nature of the activities conducted by it or the
character of the properties and assets owned, leased or operated by it makes
such qualification or registration necessary, except where failure to obtain
such qualifications or registration will not have a Material Adverse Effect,
which jurisdictions of foreign qualification or registration are identified in
Schedule 2(B)(h) hereto. Each of the Partnership Subsidiaries is, and at each
Closing Date will be, duly qualified or registered to do business and in good
standing as a foreign limited partnership in all jurisdictions in which the
nature of the activities conducted by it or the character of the assets owned,
leased or operated by it makes such qualification or registration necessary,
except where failure to obtain such qualification or registration will not have
a Material Adverse Effect, which jurisdictions of foreign qualification or
registration are identified in Schedule 2(B)(h) hereto. Complete and correct
copies of the charter documents, partnership agreements and other organizational
documents of the Subsidiaries and all amendments thereto as have been requested
by the Initial Purchaser or its counsel have been delivered to the Initial
Purchaser or its counsel.
 
(i) Partnership Agreements. As of each Closing Date, the partnership agreement
of the Operating Partnership will have been duly authorized, executed and
delivered by the Company, as general partner and a limited partner, and the
partnership agreement of each Partnership Subsidiary will have been duly
authorized, validly executed and delivered by each partner thereto and (assuming
in the case of the Operating Partnership the due authorization, execution and
delivery of the partnership agreement by each limited partner other than the
Company) each such partnership agreement will be a valid, legally binding and
enforceable in accordance with its terms immediately following each Closing Date
subject to (i) the effect of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors and (ii) the
effect of general principles of equity, whether enforcement is considered in a
proceeding in equity or at law, and the discretion of the court before which any
proceeding therefor may be brought. All of the issued and outstanding shares of
capital stock of the Company and each Corporate Subsidiary and all of the
outstanding units of general, limited and/or preferred partner interests of the
Operating Partnership and each Partnership Subsidiary will have been duly
authorized and are validly issued, fully paid and non-assessable, and (except as
described in the SEC Filings) will be owned directly or indirectly (except in
the case of the Company) by the Company or the Operating Partnership, as the
case may be, free and clear of all security interests, liens and encumbrances
(except for pledges in connection with the loan agreements of the Company, the
Operating Partnership and the Subsidiaries).
 
 
-11-

--------------------------------------------------------------------------------


 
(j) Capitalization Matters. The Company’s authorized capitalization consists of
10,000,000 shares of preferred stock, par value $.01 per share, 100,000,000
shares of Common Stock, par value $.01 per share (the “Common Stock”), and
65,000,000 shares of excess stock, par value $.01 per share. All of the
Company’s issued and outstanding shares of Common Stock and preferred stock have
been duly authorized and are validly issued, fully paid and non-assessable and
will have been offered and sold in compliance, in all material respects, with
all applicable laws (including, without limitation, federal or state securities
laws). The shares of Series I Preferred Stock have been duly authorized for
issuance and sale pursuant to this Agreement and, when the shares of Series I
Preferred Stock have been deposited by the Company with the Depositary in
accordance with the Deposit Agreement and the Depositary Receipts have been
issued and delivered by the Depositary and paid for by the Initial Purchaser
pursuant to this Agreement, such shares of Series I Preferred Stock shall be
validly issued, fully paid and nonassessable and the Shares represented by the
Depositary Receipts shall be entitled to the benefits of the Deposit Agreement
and the Depositary Receipts shall constitute valid and binding agreements of the
Depositary and the Company, enforceable in accordance with their terms (except
to the extent that enforcement thereof may be limited by (i) the effect of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting the
rights and remedies of creditors and (ii) the effect of general principles of
equity, whether enforcement is considered in a proceeding in equity or at law,
and the discretion of the court before which any proceeding therefor may be
brought) and will have been offered and sold in compliance, in all material
respects, with all applicable laws (including, without limitation, federal or
state securities laws). Upon payment of the Purchase Price and delivery of
Depositary Receipts representing the Shares in accordance herewith, the Initial
Purchaser will receive good, valid and marketable title to the Shares, free and
clear of all security interests, mortgages, pledges, liens, encumbrances, claims
and equities. The form of Depositary Receipts will be in due and proper form and
will comply, in all material respects, with all applicable legal requirements.
No shares of Common Stock or preferred stock of the Company are reserved for any
purpose other than shares to be issued pursuant to this Agreement and except as
disclosed in this Agreement or the SEC Filings.
 
(k) Financial Statements. The financial statements, supporting schedules and
related notes included, or incorporated by reference, in the SEC Filings comply
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and present fairly the consolidated financial
condition of the entity or entities or group presented or included therein, as
of the respective dates thereof, and its consolidated results of operations and
cash flows for the respective periods covered thereby, are all in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the entire period involved, except as otherwise stated therein and
except, in the case of interim periods, for the notes thereto and normal
year-end adjustments. The pro forma and/or as adjusted financial information
included or incorporated by reference in the SEC Filings has been prepared in
accordance with the applicable requirements of the Securities Act and the
American Institute of Certified Public Accountants guidelines with respect to
pro forma and as adjusted financial information, and includes all adjustments
necessary to present fairly the pro forma and/or as adjusted financial condition
of the entity or entities or group presented or included therein at the
respective dates indicated and the results of operations and cash flows for the
respective periods specified. PricewaterhouseCoopers LLP (the “Accountants”) who
have reported on such financial statements, schedules and related notes, are
independent registered public accountants with respect to the Company, the
Operating Partnership and the Partnership Subsidiaries as required by the
Securities Act.
 
 
-12-

--------------------------------------------------------------------------------


 
(l) No Change in Capitalization. Subsequent to the respective dates as of which
information is given in the SEC Filings and prior to each Closing Date, (i)
there has not been and will not have been at each Closing Date, any change in
the capitalization, long term or short term debt or in the capital stock or
equity of each of the Company, the Operating Partnership or any of the
Subsidiaries which would be material to the Company, the Operating Partnership
and the Subsidiaries considered as one enterprise (anything which would be
material to the Operating Partnership, the Company and the Subsidiaries,
considered as one enterprise, being hereinafter referred to as “Material”),
(ii) except as set forth in the SEC Filings, as contemplated by this Agreement
and the transactions referred to herein and as relating to or resulting from the
issuance of the Company’s Series I Flexible Cumulative Redeemable Preferred
Stock, neither the Operating Partnership, the Company nor any of the
Subsidiaries has incurred nor will any of them incur any liabilities or
obligations, direct or contingent, which would be Material, nor has any of them
entered into nor will any of them enter into any transactions, which would be
Material, (iii) there has not been any Material Adverse Effect, (iv) except for
regular quarterly distributions on the Company’s shares of Common Stock, and the
dividends on the shares of the Company’s (a) Depositary Shares each representing
1/100 of a share of 8 5/8% Series C Cumulative Preferred Stock (the “Series C
Preferred Stock”), (b) Depositary Shares each representing 1/100 of a share of
the Company’s 6.236% Series F Flexible Cumulative Preferred Stock (the “Series F
Preferred Stock”) and (c) Depositary Shares each representing 1/100 of a share
of the Company’s 7.236% Series G Flexible Cumulative Preferred Stock (the
“Series G Preferred Stock”), the Company has not paid or declared and will not
pay or declare any dividends or other distributions of any kind on any class of
its capital stock, and (v) except for distributions in connection with regular
quarterly distributions on partnership units, the Operating Partnership has not
paid any distributions of any kind on its partnership units.
 
(m) Ratings. At the date of this Agreement, the Company’s senior unsecured notes
are rated Baa2 by Moody’s Investors Service, Inc. (“Moody’s”), BBB by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”), and BBB by Fitch
Ratings Ltd. (“Fitch” and, together with Moody’s and S&P, the “Rating Agencies”)
and the Company’s Preferred Shares are rated Baa3 by Moody’s, BBB- by S&P and
BBB- by Fitch.
 
 
-13-

--------------------------------------------------------------------------------


 
(n) Investment Company. None of the Company, the Operating Partnership or any of
the Subsidiaries is, or as of each Closing Date will be, required to be
registered under the Investment Company Act.
 
(o) No Material Actions or Proceedings. To the knowledge of the Company and the
Operating Partnership, after due inquiry, except as set forth in the SEC
Filings, there are no actions, suits, proceedings, investigations or inquiries,
pending or, after due inquiry, threatened against or affecting the Operating
Partnership, the Company or any of the Subsidiaries or any of their respective
officers or directors in their capacity as such or of which any of their
respective properties or assets or any Property is the subject or bound, before
or by any Federal or state court, commission, regulatory body, administrative
agency or other governmental body, domestic or foreign, wherein an unfavorable
ruling, decision or finding would reasonably be expected to have a Material
Adverse Effect.
 
(p) Compliance With Law. The Company, the Operating Partnership and each of the
Subsidiaries (i) have, and at each Closing Date will have, (A) all governmental
licenses, permits, consents, orders, approvals and other authorizations
necessary to carry on its business as contemplated in the SEC Filings and are in
material compliance with such, and (B) complied in all material respects with
all laws, regulations and orders applicable to it or its business and (ii) are
not, and at each Closing Date will not be, in breach of or default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, voting trust agreement,
loan agreement, bond, debenture, note agreement, lease, contract, joint venture
or partnership agreement or other agreement or instrument (collectively, a
“Contract or Other Agreement”) or under any applicable law, rule, order,
administrative regulation or administrative or court decree to which it is a
party or by which any of its other assets or properties or by which the
Properties are bound or affected, except where such default, breach or failure
will not, either singly or in the aggregate, have a Material Adverse Effect. To
the knowledge of the Operating Partnership, the Company and each of the
Subsidiaries, after due inquiry, no other party under any material Contract or
Other Agreement to which it is a party is in default thereunder, except where
such default will not have a Material Adverse Effect. None of the Operating
Partnership, the Company or any of the Subsidiaries is, nor at each Closing Date
will any of them be, in violation of any provision of its articles of
incorporation, by-laws, certificate of limited partnership, partnership
agreement or other organizational document, as the case may be.
 
 
-14-

--------------------------------------------------------------------------------


 
(q) No Further Consents Required. No Material consent, approval, authorization
or order of, or any filing or declaration with, any court or governmental agency
or body or any other entity is required in connection with the offering,
issuance or sale of the Series I Preferred Stock and the Shares hereunder except
such as may be required under state securities, Blue Sky or real estate
syndication laws or the by-laws, the corporate financing rule or the conflict of
interests rule of the NASD in connection with the purchase and distribution by
the Initial Purchaser of the Shares or such as have been received prior to the
date of this Agreement and except for the filing of this Agreement, the Deposit
Agreement, the Articles Supplementary, the form of certificate representing the
Series I Preferred Stock and the form of the Depositary Receipts with the
Commission as exhibits to a Form 8-K, which the Company agrees to make in a
timely manner.
 
(r) Full Corporate and Partnership Authority. The Company and the Operating
Partnership have full corporate or partnership power, as the case may be, to
enter into each of this Agreement and the Deposit Agreement and to execute,
deliver and file the Articles Supplementary to the extent each is a party
thereto. This Agreement has been duly and validly authorized, executed and
delivered by the Company and the Operating Partnership, constitutes a valid and
binding agreement of the Company and the Operating Partnership, and, assuming
due authorization, execution and delivery by the Initial Purchaser, is
enforceable against the Company and the Operating Partnership in accordance with
the terms hereof, subject to (i) the effect of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the rights and remedies of
creditors and (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought. The
execution, delivery and performance of this Agreement, the Articles
Supplementary and the Deposit Agreement and the consummation of the transactions
contemplated hereby, and compliance by each of the Company, the Operating
Partnership and the Subsidiaries with its obligations hereunder and thereunder,
to the extent each is a party thereto, will not result in the creation or
imposition of any lien, charge or encumbrance upon any of the assets or
properties of the Operating Partnership, the Company or any of the Subsidiaries
pursuant to the terms or provisions of, or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or give any
other party a right to terminate any of its obligations under, or result in the
acceleration of any obligation under, the certificate of incorporation, by-laws,
certificate of limited partnership, partnership agreement or other
organizational documents of the Operating Partnership, the Company or any of the
Subsidiaries, any Contract or Other Agreement to which the Company, the
Operating Partnership or any of the Subsidiaries is a party or by which the
Company, the Operating Partnership or any of the Subsidiaries or any of their
assets or properties are bound or affected, or violate or conflict with any
judgment, ruling, decree, order, statute, rule or regulation of any court or
other governmental agency (foreign or domestic) or body applicable to the
business or properties of the Operating Partnership, the Company or any of the
Subsidiaries or to the Properties, in each case except for liens, charges,
encumbrances, breaches, violations, defaults, rights to terminate or accelerate
obligations, or conflicts, the imposition or occurrence of which would not have
a Material Adverse Effect.
 
 
-15-

--------------------------------------------------------------------------------


 
(s) Title to Properties. As of each Closing Date, each of the Company, the
Operating Partnership and the Subsidiaries will have good and marketable title
to all properties and assets described in the SEC Filings as owned by it, free
and clear of all liens, encumbrances, claims, security interests and defects,
except such as are described in the SEC Filings, or such as secure the loan
facilities of the Operating Partnership, the Company and the Subsidiaries, or
would not result in a Material Adverse Effect.
 
(t) Insurance. The Operating Partnership, the Company and the Partnership
Subsidiaries have property, title, casualty and liability insurance in favor of
the Operating Partnership, the Company or the Partnership Subsidiaries with
respect to each of the Properties, in an amount and on such terms as is
reasonable and customary for businesses of the type conducted by the Operating
Partnership, the Company and the Partnership Subsidiaries except in such
instances where the tenant is carrying such insurance or the tenant is
self-insuring risks;
 
(u) Authorization of the Deposit Agreement. The Deposit Agreement has been duly
authorized by the Company and, at each Closing Date, will have been duly
executed and delivered by the Company, and, assuming due authorization,
execution, and delivery of the Deposit Agreement by the other respective parties
thereto, the Deposit Agreement will, at each Closing Date, constitute a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms (except to the extent that enforcement thereof may be
limited by (i) the effect of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors and (ii) the
effect of general principles of equity, whether enforcement is considered in a
proceeding in equity or at law, and the discretion of the court before which any
proceeding therefor may be brought).
 
(v) Compliance With Environmental Laws. Except as disclosed in the SEC Filings,
and, except for activities, conditions, circumstances or matters that would not
have a Material Adverse Effect: (i) to the knowledge of the Company and the
Subsidiaries, after due inquiry, the operations of the Operating Partnership,
the Company and the Subsidiaries are in compliance with all Environmental Laws
(as defined below) and all requirements of applicable permits, licenses,
approvals and other authorizations issued pursuant to Environmental Laws; (ii)
to the knowledge of the Operating Partnership, the Company and the Subsidiaries,
after due inquiry, none of the Operating Partnership, the Company or the
Subsidiaries has caused or suffered to occur any Release (as defined below) of
any Hazardous Substance (as defined below) into the Environment (as defined
below) on, in, under or from any Property, and no condition exists on, in, under
or adjacent to any Property that could reasonably be
 
 
-16-

--------------------------------------------------------------------------------


 
expected to result in the incurrence of liabilities under, or any violations of,
any Environmental Law or give rise to the imposition of any Lien (as defined
below), under any Environmental Law; (iii) none of the Operating Partnership,
the Company or the Subsidiaries has received any written notice of a claim under
or pursuant to any Environmental Law or under common law pertaining to Hazardous
Substances on, in, under or originating from any Property; (iv) none of the
Operating Partnership, the Company or the Subsidiaries has actual knowledge of,
or received any written notice from any Governmental Authority (as defined
below) claiming, any violation of any Environmental Law or a determination to
undertake and/or request the investigation, remediation, clean-up or removal of
any Hazardous Substance released into the Environment on, in, under or from any
Property; and (v) no Property is included or, to the knowledge of the Operating
Partnership, the Company or the Subsidiaries, after due inquiry, proposed for
inclusion on the National Priorities List issued pursuant to CERCLA (as defined
below) by the United States Environmental Protection Agency (the “EPA”), or
included on the Comprehensive Environmental Response, Compensation, and
Liability Information System database maintained by the EPA, and none of the
Operating Partnership, the Company or the Subsidiaries has actual knowledge that
any Property has otherwise been identified in a published writing by the EPA as
a potential CERCLA removal, remedial or response site or, to the knowledge of
the Company and its Subsidiaries, is included on any similar list of potentially
contaminated sites pursuant to any other Environmental Law.
 
As used herein, “Hazardous Substance” shall include any hazardous substance,
hazardous waste, toxic substance, pollutant or hazardous material, including,
without limitation, oil, petroleum or any petroleum-derived substance or waste,
asbestos or asbestos-containing materials, PCB’s, pesticides, explosives,
radioactive materials, dioxins, urea formaldehyde insulation or any constituent
of any such substance, pollutant or waste which is subject to regulation under
any Environmental Law (including, without limitation, materials listed in the
United States Department of Transportation Optional Hazardous Material Table, 49
C.F.R. § 172.101, or in the EPA’s List of Hazardous Substances and Reportable
Quantities, 40 C.F.R. Part 302); “Environment” shall mean any surface water,
drinking water, ground water, land surface, subsurface strata, river sediment,
buildings, structures, and ambient, workplace and indoor and outdoor air;
“Environmental Law” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.)
(“CERCLA”), the Resource Conservation and Recovery Act of 1976, as amended (42
U.S.C. § 6901, et seq.), the Clean Air Act, as amended (42 U.S.C. § 7401, et
seq.), the Clean Water Act, as amended (33 U.S.C. §  1251, et seq.), the Toxic
Substances Control Act, as amended (15 U.S.C. § 2601, et seq.), the Occupational
Safety and Health Act of 1970, as amended (29 U.S.C. § 651, et seq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C. § 1801, et seq.),
and all other federal, state and local laws, ordinances, regulations, rules and
orders relating to the protection of the environment or of human health from
environmental effects; “Governmental Authority” shall mean any federal, state or
local governmental office, agency or authority having the duty or authority to
promulgate, implement or enforce any Environmental Law; “Lien” shall mean, with
respect to any Property, any mortgage, deed of trust, pledge, security interest,
lien, encumbrance, penalty, fine, charge, assessment, judgment or other
liability in, on or affecting such Property; and “Release” shall mean any
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, emanating or disposing of any Hazardous Substance
into the Environment, including, without limitation, the abandonment or discard
of barrels, containers, tanks (including, without limitation, underground
storage tanks) or other receptacles containing or previously containing and
containing a residue of any Hazardous Substance.
 
 
-17-

--------------------------------------------------------------------------------


 
None of the environmental consultants which prepared environmental and asbestos
inspection reports with respect to any of the Properties was employed for such
purpose on a contingent basis or has any substantial interest in the Operating
Partnership, the Company or any of the Subsidiaries, and none of them nor any of
their directors, officers or employees is connected with the Operating
Partnership, the Company or any of the Subsidiaries as a promoter, selling
agent, voting trustee, director, officer or employee.
 
(w) REIT Status. The Company, the Operating Partnership and the Subsidiaries are
organized and operate in a manner so that the Company qualifies as a REIT under
Sections 856 through 860 of the Code, and the Company has elected to be taxed as
a REIT under the Code commencing with the taxable year ended December 31, 1994.
The Company, the Operating Partnership and the Subsidiaries intend to continue
to be organized and operate so that the Company shall qualify as a REIT for the
foreseeable future, unless the Company’s board of directors determines that it
is no longer in the best interests of the Company to be so qualified.
 
(x) Material Document Filings. There is no material document or contract of a
character required to be described or referred to in the SEC Filings or to be
filed as an exhibit to the SEC Filings which is not described or filed as
required therein, except for the filing of this Agreement, the Deposit
Agreement, the Articles Supplementary, the form of certificate representing the
Series I Preferred Stock and the form of the Depositary Receipts with the
Commission, which the Company agrees to make in a timely manner, and the
descriptions thereof or references thereto are accurate in all material
respects.
 
(y) No Labor Disputes. None of the Operating Partnership, the Company or any of
the Subsidiaries is involved in any labor dispute nor, to the knowledge of the
Operating Partnership, the Company or the Subsidiaries, after due inquiry, is
any such dispute threatened which would be Material.
 
(z) Intellectual Property. The Operating Partnership, the Company and the
Subsidiaries own, or are licensed or otherwise have the full exclusive right to
use, all material trademarks and trade names which are used in or necessary for
the conduct of their respective businesses as described in the SEC Filings. To
the knowledge of the Company and the Operating Partnership, no claims have been
asserted by any person to the use of any such trademarks or trade names or
challenging or questioning the validity or effectiveness of any such trademark
or trade name. The use, in connection with the business and operations of the
Operating Partnership, the Company and the Subsidiaries, of such trademarks and
trade names does not, to the Company’s or the Operating Partnership’s knowledge,
infringe on the rights of any person.
 
 
-18-

--------------------------------------------------------------------------------


 
(aa) Tax Returns. Each of the Operating Partnership, the Company and the
Subsidiaries has filed all federal, state, local and foreign income tax returns
which were required to be filed (except in any case in which the failure to so
file would not result in a Material Adverse Effect) and has paid all taxes
required to be paid and any other assessment, fine or penalty levied against it,
to the extent that any of the foregoing would otherwise be delinquent, except,
in all cases, for any such tax, assessment, fine or penalty that is being
contested in good faith and except in any case in which the failure to so pay
would not result in a Material Adverse Effect.
 
(bb) Partnership Tax Treatment. The Operating Partnership and each of the
Partnership Subsidiaries is properly treated as a partnership for U.S. federal
income tax purposes and not as a “publicly traded partnership.”
 
(cc) Disclosure of Relationships. No relationship, direct or indirect, exists
between or among the Company, the Operating Partnership or the Subsidiaries on
the one hand, and the directors, officers, stockholders, customers or suppliers
of the Company, the Operating Partnership or the Subsidiaries on the other hand,
which is required by the Securities Act to be described in the SEC Filings which
is not so described.
 
(dd) Company’s Internal Accounting System. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets and financial and corporate books and records is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(ee) Limits on Dividends. No Subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such Subsidiary’s capital stock, from repaying to the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company, except to the extent disclosed in the SEC
Filings or as would not be Material, individually or in the aggregate.
 
 
-19-

--------------------------------------------------------------------------------


 
(ff) No Limits on Redemption of Shares. The redemption by the Company of the
Shares in accordance with the Articles would not constitute a breach or
violation of, or a default under, or conflict with, or give any other party a
right to terminate any of its obligations under, or result in the acceleration
of any obligation under, or result in the creation or imposition of any lien,
charge or encumbrance upon the Properties or any of the other assets of the
Company or any of its Subsidiaries pursuant to the terms or provisions of the
Articles or Bylaws of the Company, the articles or certificate of incorporation
or bylaws or partnership agreement or operating agreement of any of the
Subsidiaries or any material contract, lease or other instrument to which the
Company or any of the Subsidiaries is a party or by which any of their property
may be bound or any judgment, ruling, decree, order, law, statute, rule or
regulation of any court or other governmental agency or body applicable to the
Properties or the business or properties of the Company or any of the
Subsidiaries, provided that the Company makes no representation as to whether
any redemption would be restricted under any financial covenants of the
Operating Partnership’s $500 million unsecured credit facility, outstanding
mortgage loans or senior unsecured debt instruments (as described in or filed
with the SEC Filings) or any other material credit agreement to which the
Company, the Operating Partnership or any of the Subsidiaries is a party and,
provided, further, that the Company does not currently expect that such
financial covenants would limit its ability to redeem the Shares within the
180-day period following the date of this Agreement.
 
(gg) Certificates and Documents. Any certificate or other document signed by any
officer or authorized representative of the Operating Partnership, the Company
or any Subsidiary, and delivered to the Initial Purchaser or to counsel for the
Initial Purchaser in connection with the sale of the Shares shall be deemed a
representation and warranty by such entity, as the case may be, to the Initial
Purchaser as to the matters covered thereby.
 
(hh) No Brokers. There are no contracts, agreements or understandings between
the Company or any of its Subsidiaries and any person that would give rise to a
valid claim against the Company or the Initial Purchaser for a brokerage
commission, finder’s fee or other like payment in connection with the offering,
issuance and sale of the Shares, other than the fee payable to the Initial
Purchaser pursuant to this Agreement.
 
Section 3. Additional Covenants of the Company. The Company further covenants
and agrees with the Initial Purchaser as follows:
 
(a) Future Reports to the Initial Purchaser. For so long as the Shares are
outstanding and are held by the Initial Purchaser, the Company shall furnish to
Wachovia Investment Holdings, LLC at the address set forth below as soon as
available, copies of any report or communication of the Company mailed generally
to holders of its capital stock or debt instruments, except for any such reports
or communications available through the Commission’s EDGAR system.
 
-20-

--------------------------------------------------------------------------------


 
(b) No Integration. The Company agrees that it shall not make any offer or sale
of securities if, as a result of the doctrine of “integration” referred to in
Rule 502 under the Securities Act, such offer or sale would render unavailable
(for the purpose of (i) the sale of the Shares by the Company to the Initial
Purchaser or (ii) the resale of the Shares by the Initial Purchaser to
Subsequent Purchasers) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof, including the provisions of
Regulation D under the Securities Act, or by Rule 144A thereunder or otherwise.
 
(c) Due Diligence. In connection with the original placement of the Shares, from
the date hereof to each Closing Date, the Company agrees that the Initial
Purchaser and counsel for the Initial Purchaser shall have the right to make
reasonable inquiries into the business of the Company, and the Company also
agrees to provide answers to such inquiries (to the extent that such information
is available or can be acquired and made available without extraordinary effort
or expense and to the extent the provision thereof is not prohibited by
applicable law).
 
(d) Investment Company Act. The Company agrees to take such steps as shall be
necessary to ensure that neither the Company nor any Subsidiary shall become an
“investment company” within the meaning of such term under the Investment
Company Act of 1940 and the rules and regulations of the Commission thereunder.
 
(e) Payment of Company Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations under
this Agreement and in connection with the transactions contemplated by this
Agreement and by the Offering Memorandum, including, without limitation, (i) all
expenses incident to the issuance and delivery of the Shares (including all
printing and engraving costs), (ii) all fees and expenses of the registrar and
transfer agent of the Shares, (iii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Shares to the
Initial Purchaser, (iv) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors, (v) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Offering Memorandum (including
financial statements), and all amendments and supplements thereto, (vi) all
filing fees, attorneys’ fees and expenses reasonably incurred by the Company or
the Initial Purchaser in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Shares for offer and sale or placement, as the case may be, under the Blue Sky
laws and, if requested by the Initial Purchaser, preparing and printing a “Blue
Sky Survey” or memorandum, and any supplements thereto, provided that in the
case of the Initial Purchaser, such filing fees, attorneys’ fees and expenses
shall not exceed $10,000, and (vii) the fees payable in connection with the
inclusion of the Shares in The PORTAL Market. Except as provided in this Section
3(e), Section 6 and Section 9 of this Agreement, the Initial Purchaser shall pay
its own expenses.
 
 
-21-

--------------------------------------------------------------------------------


(f) Registration Rights Agreement. Unless the Shares have been redeemed, no
later than May 8, 2006, the Company shall authorize the execution, delivery and
performance of the Registration Rights Agreement (including provisions for
Registration Default liquidated damages similar to those set forth in Section
7(A)(e) of this Agreement).
 
(g) No Limits on Redemption of Shares. The Company will not, and will cause its
Subsidiaries not to, amend the Articles or Bylaws of the Company, the articles
or certificate of incorporation or bylaws or partnership agreement or operating
agreement of any of the Subsidiaries or amend or enter into any contract, lease
or other instrument or suffer to exist any judgment, ruling, decree, or order of
any court or other governmental agency or body applicable to the Company or any
of its Subsidiaries that would prohibit or restrict in any material manner the
ability of the Company to redeem the Shares.
 
The Initial Purchaser may, in its sole discretion, but shall not be required to,
waive in writing the performance by the Company of any one or more of the
foregoing covenants or extend the time for their performance.
 
Section 4. Appointment of Wachovia Investment Holdings, LLC, as Initial Dividend
Rate Calculation Agent. The initial Dividend Rate Calculation Agent under the
Articles Supplementary for the Company is appointed as follows:
 
(a) Appointment of Calculation Agent. Upon the terms and subject to the
conditions set forth in this Section 4, effective from and after each Closing,
the Company hereby appoints Wachovia Investment Holdings, LLC as its Dividend
Rate Calculation Agent under the Articles Supplementary (in such capacity, the
“Calculation Agent”), and Wachovia Investment Holdings, LLC hereby accepts such
appointment.
 
(b) Duties of Calculation Agent. In acting under this Section 4, the Calculation
Agent shall be obligated to perform only such duties as are set forth
specifically herein and in the Articles Supplementary as duties of the Dividend
Rate Calculation Agent. In acting under this Agreement, the Calculation Agent
(in its capacity as such) assumes no obligation towards, or any relationship of
agency or trust for or with, the holders of the Shares.
 
(c) Expenses. The Company shall reimburse the Calculation Agent for all
reasonable expenses, disbursements and advances incurred or made by the
Calculation Agent in connection with the services rendered by it as Calculation
Agent under this Agreement (including reasonable legal fees and expenses) upon
receiving an accounting therefor from the Calculation Agent; provided, however,
until May 8, 2006, the Calculation Agent shall pay its expenses incurred in its
role as Calculation Agent.
 
 
-22-

--------------------------------------------------------------------------------


 
(d) Rights and Liabilities of Calculation Agent. The Calculation Agent shall
incur no liability for, or in respect of, any action taken, omitted to be taken
or suffered by it in reliance upon any certificate, affidavit, instruction,
notice, request, direction, order, statement or other paper, document or
communication reasonably believed by it to be genuine and correct. Any
certificate, affidavit, instruction, notice, request, direction, order,
statement or other paper, document or communication from the Company made or
given by it and sent, delivered or directed to the Calculation Agent under,
pursuant to or as permitted by any provision of this Agreement shall be
sufficient for purposes of this Agreement if such communication is in writing
and signed by any officer of the Company. The Calculation Agent may consult with
counsel satisfactory to it and, as to legal matters, the opinion of such counsel
shall constitute full and complete authorization and protection of the
Calculation Agent with respect to any action taken, omitted to be taken or
suffered by it hereunder in good faith and in accordance with and in reliance
upon the opinion of such counsel.
 
(e) Right of Calculation Agent to Own Shares. The Calculation Agent may act as
Calculation Agent and it and its officers, employees and shareholders may become
owners of, or acquire any interest in, Series I Preferred Stock and the Shares,
with the same rights as if the Calculation Agent were not the Calculation Agent,
and may engage in, or have an interest in, any financial or other transaction
with the Company or any of its affiliates as if the Calculation Agent were not
the Calculation Agent hereunder.
 
(f) Termination, Resignation or Removal of Calculation Agent. Wachovia
Investment Holdings, LLC may at any time terminate its agreement to act as
Calculation Agent by giving no less than 90 days’ written notice to the Company
(which notice shall specify the date or event upon which such termination is to
become effective) unless the Company consents in writing to a shorter time. The
Company may terminate its appointment of Wachovia Investment Holdings, LLC as
Calculation Agent at any time by giving written notice to Wachovia Investment
Holdings, LLC and specifying the date on which the termination shall become
effective; provided, however, that no termination by the Calculation Agent or by
the Company shall become effective prior to the date of the appointment of a
successor Calculation Agent by the Company as provided in Section 4(g) hereof
and the acceptance of such appointment by such successor Calculation Agent. If
an instrument of acceptance by a successor Calculation Agent shall not have been
delivered to the resigning or terminated Calculation Agent within 30 days after
the giving of such notice of resignation and the Company shall not have informed
the Calculation Agent that it does not intend to appoint a successor Calculation
Agent, the resigning Calculation Agent may petition any court of competent
jurisdiction for the appointment of a successor Calculation Agent. Upon
termination by either party pursuant to the provisions of this Section 4(f), the
Calculation Agent with respect to which this Agreement has been terminated shall
be entitled to the reimbursement of all reasonable expenses, disbursements and
advances incurred or made by it after November 25, 2004 in connection with the
services rendered by it hereunder, as provided by Section 4(c) hereof.
 
 
-23-

--------------------------------------------------------------------------------


 
(g) Appointment of Successor Calculation Agent. Any successor Calculation Agent
appointed by the Company shall execute and deliver to the Calculation Agent and
to the Company an instrument accepting such appointment, and thereupon such
successor Calculation Agent shall, without any further act or instrument, become
vested with all the rights, immunities, duties and obligations of the
Calculation Agent, with like effect as if originally named as Calculation Agent
hereunder, and the Calculation Agent shall thereupon be obligated to transfer
and deliver, and such successor Calculation Agent shall be entitled to receive
and accept copies of any available records maintained by the Calculation Agent
in connection with the performance of its obligations hereunder.
 
(h) Indemnification. The Company shall indemnify and hold harmless the
Calculation Agent and its officers and employees from and against all actions
claims, damages, liabilities, losses and expenses (including reasonable legal
fees and expenses) relating to or arising out of actions or omissions in its
capacity as Calculation Agent, except actions, claims, damages, liabilities,
losses and expenses caused by the gross negligence or willful misconduct of the
Calculation Agent or its officers or employees. The indemnification provided by
this Section 4(g) shall survive the redemption or exchange of the Shares and the
termination of this Agreement. The Company will not be liable for any settlement
of any action or claim effected without its written consent.
 
(i) Merger, Consolidation or Sale of Business by Calculation Agent. Any
corporation into which the Calculation Agent may be merged, converted or
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Calculation Agent may be a party, or any corporation
to which the Calculation Agent may sell or otherwise transfer all or
substantially all of its corporate trust business shall, to the extent permitted
by applicable law, become the Calculation Agent under this Agreement without the
execution of any document or any further act by the parties hereto.
 
(j) Consequential Damages. In no event shall the Calculation Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Calculation Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action.
 
 
-24-

--------------------------------------------------------------------------------


 
Section 5. Conditions to Each Closing
 
(A) Conditions to the Obligations of the Initial Purchaser. The obligations of
the Initial Purchaser to purchase and pay for the Shares as provided in this
Agreement on each Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Company as of the date of this
Agreement and as of each Closing Date, as though then made, and to the timely
performance by the Company of its covenants and other obligations under this
Agreement to be performed at or prior to such date, and to each of the following
additional conditions:
 
(a) Opinions of Company Counsel. On each Closing Date, the Initial Purchaser
shall have received the opinions of Cahill Gordon & Reindel llp, securities and
tax counsel for the Company; McGuire Woods LLP, Maryland counsel for the
Company; and Barack Ferrazzano Kirschbaum Perlman & Nagelberg, Illinois counsel
for the Company, each dated the Closing Date, in form and substance satisfactory
to the Initial Purchaser.
 
(b) Company Certificate. On each Closing Date the Initial Purchaser shall have
received from the Company a certificate, dated the date of its delivery, signed
by two officers of the Company holding the offices of (x) Chief Executive
Officer and (y) Chief Financial Officer, or superior officers, in form and
substance satisfactory to the Initial Purchaser, to the effect that:
 
(i) Either no request for information regarding the Shares or this private
placement on the part of the staff of the Commission or any state “Blue Sky”
authorities has been received, or if any such request has been received, it has
been complied with to the satisfaction of the staff of the Commission or such
authorities;
 
(ii) Each signer of such certificate has carefully examined the SEC Filings and,
as of the date of such certificate, the SEC Filings do not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading. All documents required to
be filed under the Exchange Act since January 1, 2004 have been filed as
required;
 
(iii) Each of the representations and warranties of the Company contained in
this Agreement was, when originally made, and is, at the time such certificate
is delivered, true and correct;
 
(iv) Each of the covenants required to be performed by the Company herein on or
prior to the delivery of such certificate has been duly, timely and fully
performed in all material respects, and each condition herein required to be
complied with by the Company on or prior to the date of such certificate has
been duly, timely and fully complied with;
 
 
-25-

--------------------------------------------------------------------------------


 
(v) Except as set forth in the SEC Filings, as contemplated by this Agreement
and the transactions referred to herein and as relating to or resulting from the
issuance of the Company’s Series I Flexible Cumulative Redeemable Preferred
Stock for the period from and after the date of this Agreement through the date
of such certificate, (A) the Company and its Subsidiaries, taken as a whole,
have not incurred any liabilities or obligations, direct or contingent, or
entered into any transactions (other than, in each case, in the ordinary course
of business consistent with past practice), that are material to the Company and
its Subsidiaries, taken as a whole, (B) there has not been any material change
in the shares of beneficial interest, short-term debt or long-term debt of the
Company and (C) there has not been any material adverse change, or any
development involving a prospective material adverse change, in the financial
condition, business, prospects, net worth or results of operations of the
Company and its Subsidiaries, taken as a whole.
 
(c) Other Documents. At each Closing, counsel to the Initial Purchaser shall
have been furnished with such other documents as such counsel may reasonably
require in order to evidence the accuracy and completeness of any of the
representations and warranties, or the fulfillment of any of the conditions,
contained in this Agreement; and all proceedings taken by the Company in
connection with the issuance and sale of the Shares as contemplated in this
Agreement shall be satisfactory in form and substance to the Initial Purchaser
and to counsel to the Initial Purchaser.
 
(d) No Unmet Commission Requests. Any request for additional information on the
part of the staff of the Commission or any state securities authorities
regarding the Shares or this private placement shall have been complied with to
the satisfaction of the staff of the Commission or such authorities.
 
(e) No Material Adverse Change. Except as set forth in the SEC Filings, as
contemplated by this Agreement and the transactions referred to herein and as
relating to or resulting from the issuance of the Company’s Series I Flexible
Cumulative Redeemable Preferred Stock since the date of this Agreement, (i) the
Company and its Subsidiaries, taken as a whole, shall not have incurred any
liabilities or obligations, direct or contingent, or entered into any
transactions (other than, in each case, in the ordinary course of business
consistent with past practice), that are material to the Company and its
Subsidiaries taken as a whole, and (ii) there shall not have occurred any
material change in the shares of beneficial interest, short-term debt or
long-term debt of the Company, (iii) there shall not have occurred any material
adverse change, or any development involving a prospective material adverse
change, in the financial condition, business, prospects, net worth or results of
operations of the Company and its Subsidiaries, taken as a whole, and (iv)
neither the Company nor any of its Subsidiaries shall have sustained any
material loss or interference with its business or properties from fire,
explosion, flood or other casualty not covered by insurance if, in the
reasonable judgment of the Initial Purchaser, any such loss or interference
causes a Material Adverse Effect.
 
 
 
-26-

--------------------------------------------------------------------------------


 
(f) No Material Litigation Commenced. Since the respective dates as of which
information is given in the SEC Filings, there shall have been no litigation or
other proceeding instituted against the Company or any of its Subsidiaries or
any of their respective officers, directors or trustees in their capacities as
such, before or by any Federal, state or local court, commission, regulatory
body, administrative agency or other governmental body, domestic or foreign, in
which litigation or proceeding an unfavorable ruling, decision or finding would
be reasonably expected to result in a Material Adverse Effect.
 
(g) Subsequent Closing Condition. On or prior to the Subsequent Closing Date,
the Initial Purchaser shall have received from the Company a waiver in form and
substance reasonably satisfactory to the Initial Purchaser and the Company,
effectively waiving the ownership limit (as defined in the Articles) as it
applies to the Initial Purchaser (the “Ownership Limit Waiver”).
 
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to the Initial Purchaser and its counsel. If any condition
specified in this Section 5(A) shall not have been fulfilled when and as
required to be fulfilled, this Agreement may be terminated by the Initial
Purchaser by notice to the Company at any time, and any such termination shall
be without liability of any party to any other party, except that the indemnity
and contribution agreements set forth in Section 4(h) and Section 9 hereof, the
provisions concerning payment of expenses under Section 3(e), and Section 6 and
the provisions relating to governing law shall remain in effect.
 
(B) Conditions to the Obligations of the Company.
 
(a) The obligations of the Company to sell the Shares as provided in this
Agreement on each Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Initial Purchaser as of the
date of this Agreement and as of such Closing Date, as though then made, and to
the timely performance by the Initial Purchaser of its covenants and other
obligations under this Agreement to be performed at or prior to such date, and
to the condition that there shall not be any injunction, judgment, order,
decree, ruling or charge in effect preventing, or any litigation seeking to
prevent or interfere with, the consummation of any of the transactions
contemplated by this Agreement.
 
(b) If any condition specified in this Section 5(B) shall not have been
fulfilled when and as required to be fulfilled, this Agreement may be terminated
by the Company by notice to the Initial Purchaser at any time and any such
termination shall be without liability of any party to any other party, except
that the indemnity and contribution agreements set forth in Section 4(h) and
Section 9 hereof, the provisions concerning payment of expenses under Section
3(e) and Section 6 and the provisions relating to governing law shall remain in
effect.
 
 
-27-

--------------------------------------------------------------------------------


 
(c) Subsequent Closing Conditions.
 
(i) On or prior to the Subsequent Closing Date, the Company shall have received
from the Initial Purchaser a letter of representation in form and substance
satisfactory to the Company and the Initial Purchaser, making certain
representations in connection with the Ownership Limit Waiver.
 
(ii) On or prior to the Subsequent Closing Date, the Company shall have received
corporate authority granting the Ownership Limit Waiver.
 
Section 6. Reimbursement of Initial Purchaser’s Expenses. If this Agreement is
terminated by the Initial Purchaser pursuant to Section 5(A), or if the sale to
the Initial Purchaser of the Shares on any Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company to
perform any agreement herein or to comply with any provision of this Agreement,
the Company agrees to reimburse the Initial Purchaser upon demand for all
reasonable out-of-pocket expenses that shall have been incurred by the Initial
Purchaser in connection with the proposed purchase and the offering and sale of
the Shares to have been delivered at such Closing Date, including, but not
limited to, fees and disbursements of advisors, travel expenses, postage,
facsimile and telephone charges.
 
Section 7. Contingent Obligations of the Company if the Company Fails to Issue a
Redemption Notice for the Shares by April 10, 2006. If by 5:00 p.m. New York
time on April 10, 2006 the Company has not delivered to the Initial Purchaser an
irrevocable notice of redemption of all of the Shares with a Redemption Date on
or before May 8, 2006, then the Company shall be obligated as set forth below in
this Section 7; provided, however, that each and every such obligation shall
terminate upon the redemption of all the Series I Depositary Shares by the
Company; provided further, however, that such termination shall not relieve the
Company from any liability for damages suffered by the Initial Purchaser as a
result of any breach of such obligations by the Company prior to such
termination. Time shall be of the essence with respect to the Company’s
compliance with the deadlines set forth in this Section 7. 
 
(A) Creating a Marketable Security.
 
(a) Additional Issuer Information. In order to render the Shares eligible for
resale pursuant to Rule 144A under the Securities Act for the benefit of holders
and beneficial owners from time to time of the Shares, the Company shall furnish
at its expense upon request, while any of the Shares remain outstanding, to any
holder of Shares or prospective purchasers of Shares the information specified
in Rule 144A(d)(4) (such information, whether made available to holders or
prospective purchasers or furnished to the Commission, is herein referred to as
“Additional Issuer Information”), unless the Company is then subject to Section
13 or 15(d) of the Exchange Act or exempt from reporting pursuant to Rule
12g3-2(b) of the Exchange Act.
 
 
-28-

--------------------------------------------------------------------------------


 
(b) Offering Memorandum. The Company shall prepare an Offering Memorandum of the
sort customary in Rule 144A offerings (including all disclosures required by
Rule 144A) for use by the Initial Purchaser in connection with resale of the
Shares to Subsequent Purchasers, which shall be in final form no later than May
8, 2006. The Offering Memorandum shall also disclose the REIT-related transfer
limitations referred to in Section 1(e) of this Agreement and other restrictions
on transfer contained in the Articles. The Company agrees to furnish to the
Initial Purchaser, without charge, as many copies of the Offering Memorandum and
any amendments and supplements thereto as the Initial Purchaser shall reasonably
request from time to time for use in connection with resales of the Shares.
 
(c) Resale Shelf Registration Statement. If the Shares have not been redeemed,
the Company shall, no later than July 6, 2006, file with the Commission the
Resale Shelf Registration Statement, including a prospectus for use by the
holders of the Shares, as selling shareholders of their Shares, and shall use
its best efforts to have the Resale Shelf Registration Statement and a companion
Form 8-A registration statement, if any, for the Shares declared effective no
later August 4, 2006 and thereafter to keep such registrations continuously
effective with respect to the Shares other than (i) Shares that have been
exchanged or disposed of pursuant to the Resale Shelf Registration Statement,
(ii)  Shares that are eligible to be sold pursuant to Rule 144(k) (or any
similar provision then in force, but not Rule 144A) under the Securities Act and
(iii)  Shares that have ceased to be outstanding. To the extent they are
eligible, the Company shall use its reasonable best efforts to list the Shares
on the New York Stock Exchange (“NYSE”) commencing upon the effective date of
such Form 8-A.
 
(d) Registration Rights Agreement. The Company shall in good faith negotiate
with the Initial Purchaser and no later than May 8, 2006 shall sign the
Registration Rights Agreement for the benefit of the holders of the Shares from
time to time. The Registration Rights Agreement may provide additional terms
regarding the Resale Shelf Registration Statement. The Registration Rights
Agreement shall require the Company, upon the request of 20% in interest of the
holders of the Shares, to file a demand registration statement (the “Demand
Registration Statement” and, together with the Resale Registration Statement,
the “Registration Statements”) in connection with an underwritten offering of
the Shares, provided that the Company shall not be required to file more than
one such demand registration. In such underwritten offering, the Company shall
cause its officers, attorneys and auditors to supply customary certificates,
opinions and comfort letters at the closing. The Registration Rights Agreement
shall include typical indemnification and contribution agreements by the Company
for the benefit of the selling shareholders under both Registration Statements.
 
 
-29-

--------------------------------------------------------------------------------


 
(e) Liquidated Damages. If the Shares have not been redeemed and (i) the Resale
Shelf Registration Statement has not been filed with the Commission by July 6,
2006, (ii) by August 7, 2006 such Resale Shelf Registration Statement has not
been declared effective by the Commission, or (iii) after the Resale Shelf
Registration Statement has been declared effective, it ceases to be effective or
otherwise becomes unusable by the holders of Shares who are selling shareholders
thereunder for any reason, and the aggregate number of calendar days in any
consecutive twelve (12) month period for which the Resale Shelf Registration
Statement shall not be usable exceeds 30 days in the aggregate (each such event
referred to in clauses (i) through (iii), inclusive, a “Registration Default”),
a cash payment which the Company acknowledges shall constitute liquidated
damages for any such Registration Default, (a “Default Payment”) shall be
payable quarterly in arrears on each Dividend Payment Date (as defined in the
Articles Supplementary) to all record holders of the Shares other than
(i) shares that have been exchanged or disposed of pursuant to the Resale Shelf
Registration Statement, (ii)  Shares that are eligible to be sold pursuant to
Rule 144(k) (or any similar provision then in force, but not Rule 144A) under
the Securities Act and (iii)  Shares that have ceased to be outstanding (in
addition to any regular distribution accruing or payable on such Shares) and
will accrue beginning on (and including) the date on which any such Registration
Default shall occur and ending on (but excluding) the date on which all
Registration Defaults have been cured. Default Payments shall accrue at a rate
of $0.25 (equivalent to 1.00% of the $25.00 liquidation preference) per annum
per Share. The Company shall cause the Default Payments to be paid on the
regular Dividend Payment Date, whether or not the Company shall have declared a
dividend or other distribution on the Shares for such quarter.
 
The parties to this Agreement agree that the record holders of the Shares may
suffer damages in the event that a Registration Default has occurred and is
continuing, and that it would not be possible to ascertain the amount of such
damages. The parties to this Agreement further agree that the Default Payments
shall be liquidated damages provided for in this Section 7(A)(e) of this
Agreement and constitute a reasonable estimate of the damages that may be
incurred by the holders by reason of a Registration Default.
 
(f) DTC Eligibility. No later than May 8, 2006, the Company shall cause the
Shares to be eligible for clearance and settlement through the facilities of The
Depository Trust Company, including, if necessary and to the extent appropriate
for a security intended to be traded under Rule 144A and to the extent allowed
by applicable law, removal of the legends referred to in Section 2(A)(h).
 
(g) PORTAL Market Inclusion. Upon the request of the Initial Purchaser, the
Company shall use its best efforts to cause the Shares to be eligible for
trading in the Private Offering, Resales and Trading through Automated Linkages
Market of the National Association of Securities Dealers, Inc. (the “PORTAL
Market”).
 
(h) Ratings. The Company shall use its commercially reasonable efforts to cause
the Rating Agencies to issue ratings with respect to the Shares not later than
May 8, 2006, or as soon thereafter as practicable.
 
 
-30-

--------------------------------------------------------------------------------


 
(i) Initial Purchaser’s Review of Final Offering Memorandum and Proposed
Amendments and Supplements. Prior to the delivery of any proposed Offering
Memorandum or any proposed amendment or supplement thereto by the Company to the
Initial Purchaser, the Company shall furnish to the Initial Purchaser for review
a copy of such proposed Offering Memorandum or proposed amendment or supplement
thereto, as the case may be, prior to printing such Offering Memorandum or any
such amendment or supplement thereto, and the Company shall not print the
Offering Memorandum or issue any proposed amendment or supplement containing any
provision to which the Initial Purchaser or its counsel reasonably objects (with
reasonable prior notice in writing to the Company).
 
(j) Amendments and Supplements to the Offering Memorandum, Registration
Statements and Other Securities Law Matters.
 
(i) If, prior to the completion of the placement of the Shares by the Initial
Purchaser with the Subsequent Purchasers, any event shall have occurred or
condition exists as a result of which the Offering Memorandum or either
Registration Statement, in each case as then amended or supplemented, would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such document is delivered, not
misleading, or if in the reasonable opinion of counsel for the Initial Purchaser
it is otherwise necessary to amend or supplement the Offering Memorandum or
either Registration Statement to comply with applicable law, the Company agrees
promptly to prepare (subject to this Section 7(A)), file with the Commission
(with respect to any Registration Statement amendment or any documents
incorporated by reference) and furnish at its own expense to the Initial
Purchaser, such number of copies of amendments or supplements to the Offering
Memorandum or a Registration Statement, as the case may be, as are reasonably
requested by the Initial Purchaser containing such information as is necessary
so that the statements therein as so amended or supplemented will not, in the
light of the circumstances when such document is delivered to a purchaser, be
misleading or so that such document, as amended or supplemented, will comply
with applicable law.
 
(ii) Following the effectiveness of either Registration Statement and for so
long as the Shares are outstanding if, in the judgment of the Initial Purchaser,
the Initial Purchaser or any of its Affiliates is required to deliver a
prospectus in connection with sales of, or market-making activities with respect
to, the Shares, the Company agrees (A) periodically to amend the applicable
Registration Statement so that the information contained therein complies with
the requirements of Section 10(a) of the Securities Act, (B) to amend the
applicable registration statement or supplement the related prospectus or the
documents incorporated therein when necessary to reflect any material changes in
the information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the prospectus is so
delivered, not misleading and (C) to provide the Initial Purchaser with copies
of each amendment or supplement filed and such other documents as the Initial
Purchaser may reasonably request.
 
 
-31-

--------------------------------------------------------------------------------


 
(iii) The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Section 9 of this Agreement are specifically
applicable and relate to each offering memorandum, registration statement,
prospectus, amendment or supplement referred to in this Section 7(A).
 
(k) Blue Sky Compliance. The Company (i) shall cooperate with the Initial
Purchaser and counsel for the Initial Purchaser to qualify or register the
Shares for sale under (or obtain exemptions from the application of) the Blue
Sky or state or other securities laws of those jurisdictions (both domestic and
foreign) as may be designated by the Initial Purchaser or its counsel, (ii)
shall comply with such laws and (iii) shall continue such qualifications,
registrations and exemptions in effect so long as required for the Initial
Purchaser’s placement of the Shares to the Subsequent Purchasers; provided,
however, that the Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation; and provided, further,
that the Company may require that offers and sales in one or more jurisdictions
must be made through brokers licensed in that jurisdiction. The Company will
advise the Initial Purchaser promptly of its knowledge of the suspension of the
qualification or registration of (or any such exemption relating to) the Shares
for offering, sale or trading in any jurisdiction or any initiation or threat of
any proceeding for any such purpose, and, in the event of the issuance of any
order suspending such qualification, registration or exemption, the Company
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.
 
(l) Exchange Act Filings. Prior to the completion of the placement of the Shares
by the Initial Purchaser with the Subsequent Purchasers, the Company shall file,
on a timely basis, with the Commission and the NYSE all reports and documents
required to be filed under Section 13 or 15(d) of the Exchange Act.
 
 
-32-

--------------------------------------------------------------------------------


 
(B) Offering Commencement Date/Customary Rule 144A Deliveries. If the Company
fails to redeem all the Shares on or before May 8, 2006, then the Company shall
deliver, and shall cause its attorneys, accountants and officers, as applicable,
to deliver the following documents to the Initial Purchaser at the offices of
Hunton & Williams LLP, Richmond, Virginia no later than 5:00 p.m. New York time
on May 8, 2006, (the “Offering Commencement Date”).
 
(a) Opinions of Counsel. On the Offering Commencement Date, the Initial
Purchaser shall receive the corporate and federal income tax opinion of Cahill
Gordon & Reindel llp, securities and tax counsel for the Company, the corporate
opinion of McGuire Woods LLP, Maryland counsel for the Company, and the
corporate opinion of Barack Ferrazzano Kirschbaum Perlman & Nagelberg, Illinois
counsel for the Company, each dated the date of its delivery, in substantially
the forms set forth in Exhibit B-1, Exhibit B-2, and Exhibit B-3, respectively.
 
(b) Accountant’s Comfort Letter. On the Offering Commencement Date, the Initial
Purchaser shall receive from the Accountants (who shall be independent public
accountants within the meaning of Regulation S-X under the Securities Act and
the Exchange Act) a letter dated as of such date addressed to the Initial
Purchaser, containing statements and information of the type ordinarily included
in an accountants’“comfort letter” to underwriters of public offerings,
delivered according to Statement of Auditing Standards No. 72 (or any successor
bulletin), with respect to the audited, unaudited and pro forma, if any,
financial statements and certain financial information contained, or
incorporated by reference, in the Offering Memorandum in form and substance
reasonably satisfactory to the Initial Purchaser.
 
(c) Officers’ Certificate. On the Offering Commencement Date, the Initial
Purchaser shall receive from the Company a certificate, dated the date of its
delivery, signed by each of the President and the Chief Financial Officer of the
Company, in form and substance satisfactory to the Initial Purchaser, to the
effect that:
 
(i) Any request for information regarding the Shares or the Rule 144A offering
on the part of the staff of the Commission or any such authorities has been
complied with to the satisfaction of the staff of the Commission or such
authorities;
 
(ii) Each signer of such certificate has carefully examined the Offering
Memorandum (which term includes the Incorporated Documents) and (A) as of the
date of such certificate, such documents, taken together, do not include an
untrue statement of any material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (B) no event has occurred as a result
of which it would be necessary to amend or supplement the Offering Memorandum in
order to make the statements therein not untrue or misleading in any material
respect. All documents required to be filed under the Exchange Act since January
1, 2005 have been filed as required;
 
 
-33-

--------------------------------------------------------------------------------


 
(iii) Each of the representations and warranties of the Company contained in
this Agreement was, when originally made, and is, at the time such certificate
is delivered, true and correct in all material respects;
 
(iv) Each of the covenants required to be performed by the Company herein on or
prior to the delivery of such certificate has been duly, timely and fully
performed in all material respects, and each condition herein required to be
complied with by the Company on or prior to the date of such certificate has
been duly, timely and fully complied with;
 
(v) Except as set forth in the SEC Filings, as contemplated by this Agreement
and the transactions referred to herein and as relating to or resulting from the
issuance of the Company’s Series I Flexible Cumulative Redeemable Preferred
Stock for the period from and after the date of this Agreement through the date
of such certificate, (A) the Company and its Subsidiaries, taken as a whole,
have not incurred any liabilities or obligations, direct or contingent, or
entered into any transactions (other than, in each case, in the ordinary course
of business consistent with past practice), that are material to the Company and
its Subsidiaries, taken as a whole, (B) there has not occurred any material
change in the shares of beneficial interest, short-term debt or long-term debt
of the Company and (C) there has not occurred any material adverse change, or
any development involving a prospective material adverse change, in the
financial condition, business, prospects, net worth or results of operations of
the Company and its Subsidiaries, taken as a whole.
 
(vi) Other Documents. On the Offering Commencement Date, counsel to the Initial
Purchaser shall be furnished with such other documents as such counsel may
reasonably require in order to evidence the accuracy and completeness of any of
the representations and warranties, or the fulfillment of any of the conditions,
contained in this Agreement.
 
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to the Initial Purchaser and its counsel. The Initial
Purchaser may, in its sole discretion, but shall not be required to, waive in
writing the performance by the Company of any one or more of the foregoing
covenants or extend the time for their performance.
 
 
-34-

--------------------------------------------------------------------------------


 
Section 8. Offer, Sale and Resale Procedures. The Initial Purchaser and the
Company hereby establish and agree to observe the following procedures in
connection with the offer and sale of the Shares:
 
(a) Offers and Sales only to Qualified Institutional Buyers or Institutional
Accredited Investors. Offers and sales of the Shares will be made only by the
Initial Purchaser or Affiliates thereof qualified or registered to do so in the
jurisdictions in which such offers or sales are made. Each such offer or sale
shall be made only:
 
(i) to persons whom the offeror or seller, or any person acting on behalf of
them, reasonably believes to be qualified institutional buyers (as defined in
Rule 144A under the Securities Act); or
 
(ii) to a limited number of other institutional accredited investors (as such
term is defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act) that the offeror or seller reasonably believes to be and, with
respect to sales and deliveries, that are Accredited Investors (“Institutional
Accredited Investors”).
 
(b) No General Solicitation. The Shares will be offered by approaching
prospective Subsequent Purchasers on an individual basis. No general
solicitation or general advertising (within the meaning of Rule 502(c) under the
Securities Act) will be used in connection with the offering of the Shares.
 
(c) Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser of Shares acting as a fiduciary for one or more third parties, in
connection with an offer and sale to such purchaser pursuant to Section 8(a)
above, each third party shall, in the reasonable judgment of the Initial
Purchaser, be a Qualified Institutional Buyer.
 
(d) Rule 144A Reliance and Restrictions on Transfer. The Offering Memorandum
shall make prospective offerees aware of the reliance by the offeror and/or
seller on the exemption provided by Rule 144A and shall provide that investors
that acquire any Shares shall be deemed to have agreed that such Shares may only
be resold or otherwise transferred if such Shares are registered for sale under
the Securities Act, or pursuant to an available exemption from the registration
requirements of the Securities Act (including Rule 144A), or in a transaction
not otherwise subject to the Securities Act.
 
(e) No Liability of Initial Purchaser Following the Sale of the Shares.
Following the sale of the Shares by the Initial Purchaser to Subsequent
Purchasers pursuant to the terms of this Agreement, the Initial Purchaser shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company including any losses, damages or
liabilities under the Securities Act, arising from or relating to any subsequent
resale or transfer of any Shares other than by the Initial Purchaser.
 
 
-35-

--------------------------------------------------------------------------------


 
Section 9. Indemnification and Contribution.
 
The Company and the Operating Partnership, jointly and severally, agree to
indemnify and hold harmless the Initial Purchaser, its officers and directors,
and each person, if any, who controls the Initial Purchaser within the meaning
or either Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including
without limitation the legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Offering Memorandum (as amended or supplemented if the Company or the Operating
Partnership shall have furnished any amendments or supplements thereto), or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading except
insofar as such losses, claims, damages or liabilities are caused by any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with information relating to the Initial Purchaser
furnished to the Company or the Operating Partnership in writing by the Initial
Purchaser expressly for use therein. The foregoing indemnity agreement shall be
in addition to any liability which the Company and the Operating Partnership may
otherwise have.
 
The Initial Purchaser agrees to indemnify and hold harmless the Company and the
Operating Partnership, and the Company’s and the Operating Partnership’s
officers and directors and each person who controls the Company or the Operating
Partnership within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act, to the same extent as the foregoing indemnity from the
Company and the Operating Partnership to the Initial Purchaser, but only with
reference to information relating to the Initial Purchaser furnished to the
Company and the Operating Partnership in writing by the Initial Purchaser
expressly for use in the Offering Memorandum or any amendment or supplement
thereto. Notwithstanding the preceding, in no case shall the Initial Purchaser
be liable or responsible for any amount in excess of the fee specified in
Section 1(d) received by such Initial Purchaser in connection with the purchase
of the Shares pursuant to this Agreement.
 
If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such person (the “Indemnifying Person”) shall promptly
notify the person against whom such indemnity may be sought (the “Indemnified
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary, (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person or (iii) the named parties in any such
 
 
-36-

--------------------------------------------------------------------------------


 
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all Indemnified Persons, and that all such fees and
expenses shall be reimbursed as they are incurred. Any such separate firm for
the Initial Purchaser and such control persons of Initial Purchaser shall be
designated in writing by Wachovia Capital Markets, LLC and any such separate
firm for the Company, the Operating Partnership, their directors, their officers
and such control persons of the Company and the Operating Partnership or
authorized representatives shall be designated in writing by the Company or the
Operating Partnership. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify any Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested an Indemnifying Person to reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by the third sentence of this paragraph,
the Indemnifying Person agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such Indemnifying Person of the
aforesaid request and (ii) such Indemnifying Person shall not have reimbursed
the Indemnified Person in accordance with such request prior to the date of such
settlement. If it is ultimately determined that an Indemnified Person was not
entitled to indemnification hereunder, such Indemnified Person shall be
responsible for repaying or reimbursing the Indemnifying Person for any amounts
so paid or incurred by such Indemnifying Person pursuant to this paragraph. No
Indemnifying Person shall, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement (i) includes an unconditional release of such Indemnified Person from
all liability on claims that are the subject matter of such proceeding and (ii)
does not include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of an Indemnified Person. In no event shall any
Indemnifying Person have any liability or responsibility in respect of the
settlement or compromise of, or consent to the entry of any judgment with
respect to any pending or threatened action or claim effected without its prior
written consent.
 
If the indemnification provided for in the first and second paragraphs of this
Section 9 is unavailable or insufficient to hold harmless an Indemnified Person
in respect of any losses, claims, damages or liabilities referred to therein,
then each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (a) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Operating Partnership on the one hand
and the Initial Purchaser on the other hand from the offering of the Shares or
(b) if the allocation provided by clause (a) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (a) above but also the relative fault of
the Company and the Operating Partnership on the one hand and the Initial
Purchaser on the other in connection with
 
 
-37-

--------------------------------------------------------------------------------


 
the statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Operating Partnership on the
one hand and the Initial Purchaser on the other shall be deemed to be in the
same respective proportions as the net proceeds from the offering of such Shares
(before deducting expenses other than fees payable pursuant to Section 1(d)
herein) received by the Company and the Operating Partnership and the total
underwriting discounts and the commissions received by the Initial Purchaser
bear to the aggregate public offering price of the Shares. The relative fault of
the Company and the Operating Partnership on the one hand and the Initial
Purchaser on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Operating Partnership on the one hand or by the
Initial Purchaser on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
 
The Company, the Operating Partnership and the Initial Purchaser agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 9, in no event shall
the Initial Purchaser be required to contribute any amount in excess of the fee,
specified in Section 1(d), received by the Initial Purchaser in connection with
the purchase of the Shares pursuant to this Agreement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
The remedies provided for in this Section 9 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
party at law or in equity.
 
The indemnity and contribution agreements contained in this Section 9 and the
representations, warranties and covenants of the Company, the Operating
Partnership and the Initial Purchaser set forth in this Agreement shall remain
operative and in full force and effect regardless of (a) any termination of this
Agreement, (b) any investigation made by or on behalf of the Initial Purchaser
or any person controlling the Initial Purchaser or by or on behalf of the
Company, its officers or directors or any other person controlling the Company
or the Operating Partnership and (c) acceptance of and payment for any of the
Shares.
 
 
-38-

--------------------------------------------------------------------------------


 
Section 10. Representations and Agreements to Survive Delivery. The agreements
set forth in Section 6, Section 7, Section 8 and Section 9 shall remain
operative and in full force and effect, regardless of any investigation made by
or on behalf of the Initial Purchasers or any controlling person of the Initial
Purchaser, or by or on behalf of the Company or of any of its Subsidiaries, and
shall survive delivery of and payment for the Shares.
 
Section 11. Notices. All notices or communications hereunder shall be in writing
and shall be mailed, delivered or telecopied and confirmed (including
confirmation by email if so indicated):
 
(a) if to the Company, to:
 
First Industrial Realty Trust, Inc.
311 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attention: John H. Clayton, Esq.
Telecopy: (313) 922-6320
E-mail: jclayton@firstindustrial.com


with a copy to:


Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention: Gerald Tanenbaum, Esq.
Telecopy: (212) 269-5420
E-mail: gtanenbaum@cahill.com


(b) and if to the Initial Purchaser to:
 
Wachovia Investment Holdings, LLC
301 South College Street, DC-7
One Wachovia Center
Charlotte, North Carolina 28288
Attention: Ms. Teresa Hee
Telecopy: (704) 383-9165
E-Mail: teresa.hee@wachovia.com


with a copy to:


Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219-4074
Attention: Randall S. Parks, Esq.
Telecopy: (804) 788-8218
E-Mail: rparks@hunton.com
 
 
-39-

--------------------------------------------------------------------------------



 
Any party to this Agreement may change such address for notices by sending to
the other parties to this Agreement written notice of a new address for such
purpose.
 
Section 12. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchaser, the Company and the Operating Partnership and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended, or shall be construed, to give any person, firm or corporation, other
than the parties hereto and their respective successors and the controlling
persons and officers, trustees and directors referred to in Section 4(h) and
Section 9 hereof and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the parties
hereto and respective successors and said controlling persons and officers,
trustees and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Shares shall be
deemed to be a successor by reason merely of such purchase.
 
Section 13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 14. Counterparts. This Agreement may be executed in one or more
counterparts, signature pages may be detached from such separately executed
counterparts and reattached to other counterparts and, in each such case, the
executed counterparts hereof shall constitute a single instrument. Signature
pages may be delivered by telecopy.
 
Section 15. Enforceability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
Section 16. Waiver of Rights to Trial by Jury. The Company and the Initial
Purchaser each hereby irrevocably waive any right they may have to a trial by
jury in respect of any claim based upon or arising out of this Agreement or the
transactions contemplated hereby.
 
Section 17. Amendments and Modifications. This Agreement may not be amended or
otherwise modified or any provision hereof waived except by an instrument in
writing signed by the Initial Purchaser, the Company and the Operating
Partnership.
 
[SIGNATURE PAGE FOLLOWS.]
 

-40-

--------------------------------------------------------------------------------





 
If the foregoing correctly sets forth the understanding between the Company, the
Initial Purchaser and the Operating Partnership, please so indicate in the space
provided below for that purpose, whereupon this letter shall constitute a
binding agreement between the Initial Purchaser, the Company and the Operating
Partnership.
 
FIRST INDUSTRIAL REALTY TRUST, INC.




By: /s/Michael J. Havala    
Name: Michael J. Havala
Title: CFO
 


FIRST INDUSTRIAL L.P.




By: First Industrial Realty Trust, Inc.,
as its sole general partner




By: /s/Michael J. Havala___________________
Name: Michael J. Havala
Title: CFO


ACCEPTED as of the date first written above:


WACHOVIA INVESTMENT HOLDINGS, LLC




By: /s/ Cathy A. Casey_____________________
Name: Cathy A. Casey
Title: Director






-41-

--------------------------------------------------------------------------------





Schedule 2(B)(g)


Jurisdictions of Foreign Qualification of the Company and the Operating
Partnership


ENTITY:
 
JURISDICTION
 
First Industrial Realty Trust, Inc.,
a Maryland corporation
 
California
Florida
Georgia
Illinois
Indiana
Michigan
Minnesota
New Jersey
New York
North Carolina
Ohio
Oregon
Utah
 
First Industrial, L.P., a Delaware
limited partnership
 
Arizona
California
Colorado
Connecticut
Florida
Georgia
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maryland
Michigan
Minnesota
Missouri
New Jersey
New York
North Carolina
Ohio
Oregon
Pennsylvania
Tennessee
Texas
Utah
Virginia
Wisconsin
 

 
 

--------------------------------------------------------------------------------


 
Schedule 2(B)(h)


Jurisdictions of Foreign Qualification of the Subsidiaries


ENTITY
 
JURISDICTION
 
First Industrial Financing Partnership, L.P.
a Delaware limited partnership
 
Georgia
Illinois
Iowa
Kansas
Maryland
Michigan
Minnesota
Missouri
New Hampshire
New Jersey
Pennsylvania
Tennessee
Texas
Wisconsin
 
First Industrial Acquisitions, Inc., a Maryland corporation
 
Arizona
California
Georgia
Illinois
Indiana
Michigan
Minnesota
Missouri
Ohio
Pennsylvania
Tennessee
Wisconsin
First Industrial Pennsylvania Corporation,
a Maryland corporation
 
Pennsylvania
 
First Industrial Pennsylvania, L.P., a Delaware limited partnership
 
Colorado
Indiana
Pennsylvania
 
First Industrial Harrisburg Corporation, a Maryland corporation
 
California
New Jersey
Pennsylvania
 


-2-

--------------------------------------------------------------------------------





First Industrial Harrisburg, L.P., a Delaware limited partnership
 
Pennsylvania
 
First Industrial Securities Corporation, a Maryland corporation
 
Illinois
Michigan
 
First Industrial Securities, L.P., a Delaware limited partnership
 
Illinois
Michigan
Minnesota
Pennsylvania
 
First Industrial Mortgage Corporation, a Maryland corporation
 
Illinois
Michigan
First Industrial Mortgage Partnership, L.P., a Delaware limited partnership
 
Georgia
Illinois
Michigan
Minnesota
Missouri
Tennessee
 
First Industrial Indianapolis Corporation, a Maryland corporation
 
Indiana
 
First Industrial Indianapolis, L.P., a Delaware limited partnership
 
Indiana
 
FI Development Services Corporation, a Maryland corporation
 
Florida
Illinois
Wisconsin
First Industrial Finance Corporation, a Maryland corporation
 
Georgia
Illinois
Michigan
Wisconsin
 
First Industrial Development Services, Inc., a Maryland corporation
 
Arizona
Arkansas
California
Colorado
Florida
Georgia
Illinois
Indiana
Iowa
Louisiana
Michigan
Minnesota
Missouri
Nevada
New Jersey
New York
North Carolina
Ohio
Pennsylvania
Tennessee
Texas
Utah
Virginia
Washington
Wisconsin







-3-

--------------------------------------------------------------------------------





EXHIBIT A
 
Form of Articles Supplementary
 
 
Series I Flexible Cumulative Redeemable Preferred Stock
(Liquidation Preference $250,000.00 per Share)
 
ARTICLES SUPPLEMENTARY
 
FIRST INDUSTRIAL REALTY TRUST, INC.
 
____________________________
 
Articles Supplementary of Board of Directors Classifying
and Designating a Series of Preferred Stock as
Series I Flexible Cumulative Redeemable Preferred Stock
and Fixing Distribution and
Other Preferences and Rights of Such Series
 
____________________________
 
Dated as of November 7, 2005



--------------------------------------------------------------------------------



FIRST INDUSTRIAL REALTY TRUST, INC.
 
__________
 
Articles Supplementary of Board of Directors Classifying
and Designating a Series of Preferred Stock as
 
Series I Flexible Cumulative Redeemable Preferred Stock
and Fixing Distribution and
Other Preferences and Rights of Such Series
 
__________
 
First Industrial Realty Trust, Inc., a Maryland corporation, having its
principal office in the State of Maryland in the City of Baltimore (the
“Company”), hereby certifies to the State Department of Assessments and Taxation
of Maryland that:
 
Pursuant to authority conferred upon the Board of Directors by the Charter and
Bylaws of the Company, the Board of Directors on December 3, 1996, December 4,
1997, December 3, 1998, May 12, 2004 and July 28, 2004 adopted resolutions
appointing certain members of the Board of Directors to a committee (the
“Special Committee”) with power to cause the Company to issue, among other
things, certain series of Preferred Stock and to determine the number of shares
which shall constitute such series and the terms of such series. The Special
Committee, pursuant to a unanimous written consent dated November 4, 2005,
(i) authorized the creation and issuance of 1,000 shares of Series I Flexible
Cumulative Redeemable Preferred Stock, which stock was previously authorized but
not issued, and (ii) determined the preferences, conversion and other rights,
voting powers, restrictions, limitations as to dividends, qualifications, and
terms and conditions of redemption of the shares of such series and the Dividend
Rate on such series. Such preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends, qualifications, and terms and
conditions of redemption, number of shares and Dividend Rate, as determined by
such duly authorized committee, as applicable, are as follows:
 
Section 1. Number of Shares and Designation. This class of Preferred Stock shall
be designated Series I Flexible Cumulative Redeemable Preferred Stock (the
“Series I Preferred Shares”) and the number of shares which shall constitute
such series shall be 1,000 shares, par value $0.01 per share, which number may
be decreased (but not below the number thereof then outstanding) from time to
time by the Board of Directors.
 
Section 2. Definitions. For purposes of these Articles Supplementary, the
following terms shall have the meanings indicated:
 
“Applicable Redemption Premium” shall mean, with respect to any Redemption Date:
 
 
A-1

--------------------------------------------------------------------------------


 
(a) if the Redemption Date is on or before March 8, 2006, 97.15%;
 
(b) if the Redemption Date is on or after March 9, 2006, and on or before May 7,
2006, 97.85%;
 
(c) if the Redemption Date is on or after May 8, 2006, and on or before November
7, 2006; 98.85%; and
 
(d) if the Redemption Date is on or after November 8, 2006, 100.00%.
 
“Applicable Spread” shall mean, (i) in the event of a Downgrade, 2.25% for such
period as the Downgrade continues, (ii) in the event of a Double Downgrade,
3.25% for such period as the Double Downgrade continues and (iii) otherwise,
1.25%.
 
“Bloomberg” means Bloomberg Financial Markets Commodities News.
 
“Board of Directors” shall mean the Board of Directors of the Company or any
committee duly and validly authorized by such Board of Directors to perform any
of its responsibilities with respect to the applicable matter.
 
“Business Day” shall mean any day (other than a Saturday, Sunday or legal
holiday) on which banking institutions in The City of New York are open for
business and, when used in the definition of One-Month LIBOR, which is also a
day on which dealings in deposits in U.S. dollars are transacted in the London
interbank market.
 
“Change of Control Event” shall mean the occurrence of any one of the following
events:
 
(a) any "person", as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan of the Company or any of its
subsidiaries, or any underwriter or other person if the Board of Directors has
determined that such underwriter or other person will make a timely distribution
or resale of such securities to or among other holders), together with all
"affiliates" and "associates" (as such terms are defined in Rule 12b-2 under the
Act) of such person, shall become the "beneficial owner" (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 40% or more of either (A) the combined voting power of
the Company's then outstanding securities having the right to vote in an
election of the Company's Board of Directors or (B) the then outstanding shares
of Common Stock of the Company (in either such case other than as a result of
acquisition of securities directly from the Company); or


(b) persons who, as of the first Issue Date, constitute the Company's Board of
Directors (the "Incumbent Directors") cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board of Directors,
provided that any person becoming a director of the Company subsequent to the
first Issue Date whose election or nomination for election was approved by a
vote of at least a majority of the Incumbent Directors shall, for purposes
hereof, be considered an Incumbent Director; or
 
 
A-2

--------------------------------------------------------------------------------



 
(c) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate 50% or more
of the voting stock of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company or (C) any plan or proposal for
the liquidation or dissolution of the Company.


“Common Stock” shall mean the Common Stock, par value $0.01 per share, of the
Company.
 
“Dividend Default” shall have the meaning set forth in Section 7(1) hereof.
 
“Dividend Payment Date” shall have the meaning set forth in Section 3(1) hereof.
 
“Dividend Period” shall have the meaning set forth in Section 3(1) hereof.
 
“Dividend Rate” shall mean, with respect to any specified day in any Dividend
Period, a floating rate, expressed as a percentage of the Liquidation Preference
per annum, determined by the Dividend Rate Calculation Agent at the request of
the Company and provided to the Company, as follows:
 
(a) from November 8, 2005 through and including March 8, 2006, a rate equal to
the sum of (i) the applicable One-Month LIBOR for such day, plus (ii) the
Applicable Spread; and
 
(b) from March 9, 2006 through and including May 8, 2006, a rate equal to the
sum of (i) the applicable One-Month LIBOR for such day, plus (ii) the Applicable
Spread plus (iii) 0.5%; and
 
(c) from May 9, 2006 through and including November 8, 2006, a rate equal to the
sum of (i) the applicable One-Month LIBOR for such day, plus (ii) the Applicable
Spread plus (iii) 1.25%; and
 
(d) from and after November 9, 2006, a rate equal to the sum of (i) the
applicable One-Month LIBOR for such day, plus (ii) the product of (y) the
Applicable Spread minus 0.75%, multiplied by (z) the number of whole calendar
months elapsed between the applicable Issue Date and the first day of the
calendar month in which such specified day occurs;
 
 
A-3

--------------------------------------------------------------------------------


 
provided, however, that, unless a Change of Control Event has occurred, the
Dividend Rate shall not, in any case, exceed 20.0%. Anything to the contrary
herein notwithstanding, upon the occurrence of a Change of Control Event, the
Dividend Rate shall be equal to 22.0%.
 
“Dividend Rate Calculation Agent” shall mean such financial institution (and any
legal successor thereto) from time to time as shall be selected by the Company,
provided such selection is approved by the vote or written consent of the
holders of at least two-thirds of the outstanding shares of the Series I
Preferred Shares, and shall initially mean Wachovia Investment Holdings, LLC.
 
“Double Downgrade” shall mean if, at any time, any two of Moody’s, S&P or Fitch
rates (i) the long-term senior unsecured debt of the Company, or (ii) the
Series C Preferred Shares, Series F Preferred Shares or Series G Preferred
Shares, below Baa3, BBB- or BBB-, respectively.
 
“Downgrade” shall mean if, at any time, any of Moody’s, S&P or Fitch rates (i)
the long-term senior unsecured debt of the Company, or (ii) the Series C
Preferred Shares, Series F Preferred Shares or Series G Preferred Shares, below
Baa3, BBB- or BBB-, respectively.
 
“Excess Stock” shall have the meaning set forth in Article IX of the Charter.
 
“Fitch” shall mean Fitch Ratings Ltd.
 
“Issue Date” shall mean, with respect to any Series I Preferred Shares, the date
on which such Series I Preferred Shares are issued.
 
“Junior Shares” shall mean all classes or series of Common Stock and all equity
securities issued by the Company ranking junior to the Series I Preferred Shares
as to the payment of dividends or as to the distribution of assets upon
liquidation, dissolution or winding up of the Company, as applicable.
 
“Liquidation Preference” shall have the meaning set forth in Section 4(1)
hereof.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“One-Month LIBOR” means, with respect to any Dividend Period or any day included
in such Dividend Period, the rate per annum appearing as the London Interbank
Offered Rate for deposits in U.S. dollars having a term of one month, as
published on the Business Day that is two Business Days preceding the first day
of the applicable Dividend Period on the interest rate page most nearly
corresponding to Telerate Page 3750 (or such other page as may replace such page
for the purpose of displaying comparable rates) at approximately 11:00 a.m.
London time on the relevant date. If such rate does not appear on the Bloomberg
interest rate page most nearly corresponding to Telerate Page 3750 (or such
other page as may replace such page for the purpose of displaying comparable
rates) on the relevant date, the One-Month LIBOR Rate will be the arithmetic
mean of the rates quoted by three major banks in New York City selected by the
Dividend Rate Calculation Agent, at approximately 11:00 a.m., New York City
time, on the relevant date for loans in U.S. Dollars to leading European banks
for a period of one month. The Company shall promptly (or shall cause its
Dividend Rate Calculation Agent promptly to) notify any holder of the Series I
Preferred Shares of the Dividend Rate for any Dividend Period upon request.
 
 
A-4

--------------------------------------------------------------------------------


 
“Parity Shares” shall mean the Series C Preferred Shares, Series F Preferred
Shares, Series G Preferred Shares and any other series of preferred stock issued
by the Company ranking on a parity with the Series I Preferred Shares as to the
payment of dividends or as to distribution of assets upon liquidation,
dissolution or winding up of the Company, as applicable, whether or not the
dividend rates, dividend payment dates or redemption or liquidation prices per
share thereof are different from those of the Series I Preferred Shares.
 
“Redemption Date” shall have the meaning set forth in Section 5(2) hereof.
 
“Redemption Price” shall have the meaning set forth in Section 5(1) hereof.
 
“Series C Preferred Shares” shall mean the 8 5/8% Series C Cumulative Preferred
Stock of the Company.
 
“Series F Preferred Shares” shall mean the Series F Flexible Cumulative
Redeemable Preferred Stock of the Company.
 
“Series G Preferred Shares” shall mean the Series G Flexible Cumulative
Redeemable Preferred Stock of the Company.
 
“Series I Preferred Shares” shall have the meaning set forth in Section 1
hereof.
 
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
 
“Telerate Page 3750” means the display designated on page 3750 on MoneyLine
Telerate (or such other page as may replace the 3750 page on the service or such
other service as may be nominated by the British Bankers’ Association for the
purpose of displaying London interbank offered rates for U.S. Dollars deposits).
 
Section 3. Dividend Rights. (1) Dividends shall be payable in cash on the
Series I Preferred Shares when, as and if declared by the Board of Directors,
out of assets legally available therefor: (i) for the period (the “Initial
Dividend Period”) from the applicable Issue Date to but excluding January 1,
2006, and (ii) for each monthly dividend period thereafter (the Initial Dividend
Period and each monthly dividend period being hereinafter individually referred
to as a “Dividend Period” and collectively referred to as “Dividend Periods”),
which monthly Dividend Periods shall commence on the first day of each calendar
month and shall end on and include the last day of the calendar month. Dividends
payable on each Dividend Payment Date (as defined below) with respect to each
share of Series I Preferred Stock shall be equal to the sum of the daily amounts
for each day actually elapsed during a Dividend Period, which daily amounts
shall be computed by dividing (x) the product of (A) the Dividend Rate in effect
for each such day during such Dividend Period multiplied by (B) the Liquidation
Preference, by (y) 360. Dividends on each Series I Preferred Share shall be
cumulative from the applicable Issue Date and shall accrue whether or not such
dividends shall be declared, whether or not there shall be assets of the Company
legally available for the payment of such dividends, whether or
 
 
A-5

--------------------------------------------------------------------------------


 
not the terms and provisions of any agreement of the Company, including any
agreement relating to its indebtedness, prohibits such declaration or payment or
provides that such authorization or payment would constitute a breach thereof or
a default thereunder, and whether or not such declaration or payment shall be
restricted or prohibited by law. Such dividends shall be payable in arrears,
without interest thereon, when, as and if declared by the Board of Directors, on
the last day of each Dividend Period, commencing on December 31, 2005 (each, a
“Dividend Payment Date”); provided, however, that if any such day shall not be a
Business Day, then the Dividend Payment Date shall be the next succeeding day
which is a Business Day. Each such dividend shall be paid to the holders of
record of Series I Preferred Shares as they appear on the stock register of the
Company on such record date, not more than 45 days nor less than 15 days
preceding the applicable Dividend Payment Date, as shall be fixed by the Board
of Directors. Dividends on account of arrears for any past Dividend Periods may
be declared and paid at any time, without reference to any regular Dividend
Payment Date, to holders of record on such date, not more than 45 days nor less
than 15 days preceding the applicable Dividend Payment Date, as may be fixed by
the Board of Directors. After an amount equal to full cumulative dividends on
the Series I Preferred Shares, including for the then current Dividend Period,
has been paid to holders of record of Series I Preferred Shares entitled to
receive dividends as set forth above by the Company, or such dividends have been
declared and funds therefor set aside for payment, the holders of Series I
Preferred Shares will not be entitled to any further dividends with respect to
that Dividend Period. Any dividend payment made on the Series I Preferred Shares
shall first be credited against the earliest accrued but unpaid dividends due
with respect to such shares.
 
(2) When dividends are not paid in full upon the Series I Preferred Shares and
any Parity Shares, all dividends declared upon the Series I Preferred Shares and
any such Parity Shares shall be declared pro rata so that the amount of
dividends declared per share on the Series I Preferred Shares and any such
Parity Shares shall in all cases bear to each other that same ratio that the
accumulated dividends per share on the Series I Preferred Shares and any such
Parity Shares bear to each other. Except as provided in the preceding sentence,
unless an amount equal to full cumulative dividends on the Series I Preferred
Shares has been paid to holders of record of Series I Preferred Shares entitled
to receive dividends as set forth above by the Company for all past Dividend
Periods, no dividends (other than in Junior Shares) shall be declared or paid or
set aside for payment nor shall any other distribution be made upon any Junior
Shares or Parity Shares. Unless an amount equal to full cumulative dividends on
the Series I Preferred Shares has been paid to holders of record of Series I
Preferred Shares entitled to receive dividends as set forth above by the Company
for all past Dividend Periods, no Junior Shares or Parity Shares shall be
redeemed, purchased, or otherwise acquired for any consideration (or any moneys
be paid to or made available for a sinking fund for the redemption of any shares
of any such stock) by the Company or any subsidiary of the Company, except by
conversion into or exchange for Junior Shares.
 
Section 4. Liquidation. (1) In the event of any voluntary or involuntary
liquidation, dissolution, or winding up of the Company, the holders of Series I
Preferred Shares are entitled to receive out of the assets of the Company
available for distribution to stockholders, before any distribution of assets is
made to holders of Junior Shares upon liquidation, liquidating distributions in
the amount of the stated value of $250,000.00 per share (the “Liquidation
Preference”), plus all accumulated and unpaid dividends (whether or not earned
or declared) for the then current and all past Dividend Periods. If, upon any
voluntary or involuntary liquidation,
 
 
A-6

--------------------------------------------------------------------------------


 
dissolution, or winding up of the Company, the amounts payable with respect to
the Series I Preferred Shares and any Parity Shares are not paid in full, the
holders of Series I Preferred Shares and of such other shares will share ratably
in any such distribution of assets of the Company in proportion to the full
respective preferential amounts to which they are entitled. After payment of the
full amount of the liquidating distribution to which they are entitled, the
holders of Series I Preferred Shares will not be entitled to any further
participation in any distribution of assets by the Company.
 
(2) Written notice of any such liquidation, dissolution or winding up of the
Company, stating the payment date or dates when, and the place or places where,
the amounts distributable in such circumstances shall be payable, shall be given
by first class mail, postage prepaid, not less than 30 nor more than 60 days
prior to the payment date stated therein, to each record holder of the Series I
Preferred Shares at the respective addresses of such holders as the same shall
appear on the stock transfer records of the Company.
 
(3) For purposes of liquidation rights, a consolidation or merger of the Company
with or into any other corporation or other entity or a sale of all or
substantially all of the assets of the Company shall be deemed not to be a
liquidation, dissolution or winding up of the Company.
 
Section 5. Redemption. (1)  The Series I Preferred Shares are redeemable, out of
assets legally available therefore, at the option of Company, by resolution of
the Board of Directors, in whole or in part, at any time, at a cash redemption
price equal to the sum of (x) the Liquidation Preference multiplied by the
Applicable Redemption Premium plus (y) an amount equal to all accrued and unpaid
dividends (whether or not earned or declared), if any, to the Redemption Date
(the “Redemption Price”); provided, however, that any partial redemption will be
for not less than 1,000,000 Series I Preferred Shares.
 
(2) Notice of redemption shall be mailed by the Company by first class mail,
postage prepaid, to each record holder of the Series I Preferred Shares, not
less than five nor more than 60 days prior to the redemption date (the
“Redemption Date”), to the respective addresses of such holders as the same
shall appear on the stock transfer records of the Company (except that if the
sole record holder of the Series I Preferred Shares is Wachovia Investment
Holdings, LLC, such notice may be given by telecopy to Wachovia Securities Debt
Capital Markets at 704-383-9165 (to the attention of Ms. Teresa Hee) with a copy
to Hunton & Williams, LLP at 804-788-8218 (to the attention of Randall S. Parks,
Esq.)). Each notice shall state: (i) the Redemption Date; (ii) the Redemption
Price; (iii) the place or places where certificates for such shares are to be
surrendered for payment of the Redemption Price; and (iv) that dividends on the
shares to be redeemed will cease to accumulate on such Redemption Date.
 
(3) In order to facilitate the redemption of Series I Preferred Shares, the
Board of Directors may fix a record date for the determination of the shares to
be redeemed, such record date to be not less than five nor more than 60 days
prior to the date fixed for such redemption.
 
 
A-7

--------------------------------------------------------------------------------


 
(4) Notice having been given as provided above, from and after the date fixed
for the redemption of Series I Preferred Shares by the Company (unless the
Company shall fail to make available the money necessary to effect such
redemption), the holders of shares to be redeemed shall cease to be stockholders
with respect to such shares and shall have no interest in or claim against the
Company by virtue thereof and shall have no voting or other rights with respect
to such shares, except the right to receive the moneys payable upon such
redemption from the Company, less any required tax withholding amount, without
interest thereon, upon surrender (and endorsement or assignment of transfer, if
required by the Company and so stated in the notice) of their certificates, and
the shares represented thereby shall no longer be deemed to be outstanding. The
Company may, at its option, at any time after a notice of redemption has been
given, deposit the Redemption Price for the Series I Preferred Shares designated
for redemption and not yet redeemed, with the transfer agent or agents for the
Series I Preferred Shares, as a trust fund for the benefit of the holders of the
Series I Preferred Shares designated for redemption, together with irrevocable
instructions and authority to such transfer agent or agents that such funds be
delivered upon redemption of such shares and to pay, on and after the date fixed
for redemption or prior thereto, the Redemption Price of the shares to their
respective holders upon the surrender of their share certificates. From and
after the making of such deposit, the holders of the shares designated for
redemption shall cease to be stockholders with respect to such shares and shall
have no interest in or claims against the Company by virtue thereof and shall
have no voting or other rights with respect to such shares, except the right to
receive from such trust fund the moneys payable upon such redemption, less any
required tax withholding amount, without interest thereon, upon surrender (and
endorsement, if required by the Company) of their certificates, and the shares
represented thereby shall no longer be deemed to be outstanding. Any balance of
such moneys remaining unclaimed at the end of the five-year period commencing on
the date fixed for redemption shall, subject to the requirements of applicable
law, be repaid to the Company upon its request expressed in a resolution of its
Board of Directors.
 
(5) Any Series I Preferred Shares that shall at any time have been redeemed
shall, after such redemption, have the status of authorized but unissued
preferred stock, without designation as to series until such shares are once
more designated as part of a particular series by the Board of Directors.
 
(6) The Series I Preferred Shares are subject to the provisions of Article IX of
the Charter, including, without limitation, the provisions for the redemption of
Excess Stock (as defined in such Article IX). Notwithstanding the provisions of
Article IX of the Charter, Series I Preferred Shares which have been exchanged
pursuant to such Article for Excess Stock may be redeemed, in whole or in part,
and, if in part, pro rata from the holders of record of such shares in
proportion to the number of such shares held by such holders (with adjustments
to avoid redemption of fractional shares) or by lot in a manner determined by
the Board of Directors, at any time when outstanding Series I Preferred Shares
are being redeemed.
 
Section 6. Ranking. The Series I Preferred Shares shall, with respect to
dividend rights and rights upon liquidation, dissolution or winding up of the
Company, rank (a) senior to Junior Shares; (b) on a parity with all Parity
Shares; and (c) junior to all equity securities issued by the Company, the terms
of which specifically provide that such equity securities rank senior to the
Series I Preferred Shares as to the payment of dividends or as to distribution
of assets upon liquidation, dissolution or winding up of the Company.
 
 
A-8

--------------------------------------------------------------------------------


 
Section 7. Voting Rights. The Series I Preferred Shares shall not have any
voting powers either general or special, except as required by law and except
that:
 
(1) If and whenever full cumulative dividends on the Series I Preferred Shares,
or any Parity Shares, for eighteen monthly dividend payment periods, whether or
not consecutive, are in arrears and unpaid, (such failure to pay by the Company,
a “Dividend Default”), the holders of all outstanding Series I Preferred Shares
and any Parity Shares, voting as a single class without regard to series, will
be entitled to elect two Directors until all dividends in arrears and unpaid on
the Series I Preferred Shares and any Parity Shares have been paid or declared
and funds therefor set apart for payment. At any time when such right to elect
Directors separately as a class shall have so vested, the Company may, and upon
the written request of the holders of record of Series I Preferred Shares and
Parity Shares of the Company representing not less than 20% of the aggregate
liquidation preference of such shares then outstanding shall, call a special
meeting of stockholders for the election of such Directors. In the case of such
a written request, such special meeting shall be held within 90 days after the
delivery of such request and, in either case, at the place and upon the notice
provided by law and in the Bylaws of the Company; provided that the Company
shall not be required to call such a special meeting if such request is received
less than 120 days before the date fixed for the next ensuing Annual Meeting of
Stockholders of the Company and the holders of all outstanding Series I
Preferred Shares and Parity Shares are afforded the opportunity to elect such
Directors (or fill any vacancy) at such Annual Meeting of Stockholders.
Directors elected as aforesaid shall serve until the next Annual Meeting of
Stockholders of the Company or until their respective successors shall be
elected and qualified, or, if sooner, until an amount equal to all dividends in
arrears and unpaid have been paid or declared and funds therefor set apart for
payment. If, prior to the end of the term of any Director elected as aforesaid,
a vacancy in the office of such Director shall occur during the continuance of a
Dividend Default by reason of death, resignation, or disability, such vacancy
shall be filled for the unexpired term by the appointment of a new Director for
the unexpired term of such former Director, such appointment to be made by the
remaining Director or Directors elected as aforesaid.
 
(2) The affirmative vote or consent of the holders of at least two-thirds of the
outstanding Series I Preferred Shares and any Parity Shares, voting as a single
class without regard to series, will be required to issue, authorize or increase
the authorized amount of any class or series of shares ranking prior to the
Series I Preferred Shares or any Parity Shares as to dividends or upon
liquidation or to issue or authorize any obligation or security convertible into
or evidencing a right to purchase any such security. Subject to the preceding
sentence, the affirmative vote or consent of the holders of at least two-thirds
of the outstanding Series I Preferred Shares, voting separately as a class, will
be required to amend or repeal any provision of, or add any provision to, the
Charter if such action would materially and adversely alter or change the
powers, preferences, privileges or rights of the Series I Preferred Shares.
 
 
A-9

--------------------------------------------------------------------------------


 
(3) Nothing herein shall be taken to require a class vote or consent in
connection with the authorization, designation, increase or issuance of shares
of any class or series (including additional preferred stock of any series) that
rank junior to or on a parity with the Series I Preferred Shares as to dividends
and liquidation rights or in connection with the authorization, designation,
increase or issuance of any bonds, mortgages, debentures or other debt
obligations of the Company.
 
(4) For purposes of the foregoing provisions of this Section 7, each Series I
Preferred Share shall have one vote per share, except that when any other series
of preferred shares shall have the right to vote with the Series I Preferred
Shares as a single class on any matter, then the Series I Preferred Shares and
such other series shall have with respect to such matters one vote per $25 of
liquidation preference, and fractional votes shall be ignored.
 
Section 8. Conversion. The Series I Preferred Shares are not convertible into
shares of any other class or series of the capital stock of the Company.
 
Section 9. Information Rights. During any period in which the Company is not
subject to Section 13 or 15(d) of the Act and any of the Series I Preferred
Shares are outstanding, the Company will (i) transmit by mail to all holders of
the Series I Preferred Shares, as their names and addresses appear in the record
books of the Company and without cost to such holders, copies of the annual
reports and quarterly reports (“Reports”) that the Company would have been
required to file with the SEC pursuant to Section 13 or 15(d) of the Act if the
Company were subject to such Sections (other than any exhibits that would have
been required), and (ii) promptly upon written request, supply copies of such
Reports to any prospective holder of Series I Preferred Shares. The Company will
mail the Reports to each holder of Series I Preferred Share(s) within fifteen
(15) days after the respective dates by which it would have been required to
file such Reports with the SEC if it were subject to Section 13 or 15(d) of the
Act.
 
Section 10. Severability of Provisions. If any preference, right, voting power,
restriction, limitation as to dividends or other distributions, qualification or
term or condition of redemption of the Series I Preferred Shares set forth
herein is invalid, unlawful or incapable of being enforced by reason of any rule
of law or public policy, all other preferences, rights, voting powers,
restrictions, limitations as to dividends or other distributions, qualifications
or terms or conditions of redemption of the Series I Preferred Shares set forth
herein which can be given effect without the invalid, unlawful or unenforceable
provision thereof shall, nevertheless, remain in full force and effect, and no
preferences, rights, voting powers, restrictions, limitations as to dividends or
other distributions, qualifications or terms or conditions of redemption of the
Series I Preferred Shares herein set forth shall be deemed dependent upon any
other provision thereof unless so expressed therein.
 
Section 11. Effective Time. These Articles Supplementary will become effective
at 12:01 a.m. on November 8, 2005.
 

A-10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused these Articles Supplementary to be
signed in its name and on its behalf and attested to by the undersigned on this
7th day of November, 2005 and the undersigned acknowledges under the penalties
of perjury that these Articles Supplementary are the corporate act of said
Company and that to the best of his knowledge, information and belief, the
matters and facts set forth herein are true in all material respects.
 
FIRST INDUSTRIAL REALTY TRUST, INC.
 
By:  
Name: 
Title: 
 
Attest:
 
By:  
Name:
Title:




 

A-11

--------------------------------------------------------------------------------




EXHIBIT B-1
 
Form of Opinions of Cahill Gordon & Reindel llp
 


 
[Date]
 
Wachovia Investment Holdings, LLC
301 South College Street, DC-7
One Wachovia Center
Charlotte, North Carolina 28288


Re: First Industrial Realty Trust, Inc.


Ladies and Gentlemen:


This opinion is being furnished to you pursuant to Section 7(B)(a) of the
Purchase Agreement dated November 8, 2005 (the “Purchase Agreement”) by and
among Wachovia Investment Holdings, LLC (the “Initial Purchaser”) and First
Industrial Realty Trust, Inc. (the “Company”) and First Industrial, L.P. (the
“Operating Partnership”) relating to the issuance and sale to the Initial
Purchaser of 10,000,000 Depositary Shares (the “Depositary Shares”), each
representing 1/10,000 of a share of Series I Flexible Cumulative Redeemable
Preferred Stock, par value $0.01 per share (the “Series I Preferred Shares”) of
the Company to be issued pursuant to a deposit agreement (the “Deposit
Agreement”), by and among the Company and EquiServe Inc. and EquiServe Trust
Company, N.A., as Depositary. All capitalized terms used herein and not defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.
 
We have examined originals, photocopies or conformed copies of all such records
of the Company, the Operating Partnership and the Company’s other subsidiaries
and all such agreements, certificates of public officials, certificates of
officers and representatives of the Company, the Operating Partnership and the
Company’s other subsidiaries and such other documents as we have deemed relevant
and necessary as a basis for the opinions hereinafter expressed. In such
examinations, we have assumed the genuineness of all signatures on original
documents and the conformity to the originals of all documents submitted to us
as conformed copies or photocopies.
 
Whenever our opinion is indicated to be “to our knowledge”, it should be
understood that during the course of our representation of the Company and the
Operating Partnership we have not undertaken any independent investigation to
determine the existence or absence of facts. The words “to our knowledge” and
similar language used in certain of the opinions expressed below are limited to
the knowledge of the lawyers within our firm who have had primary responsibility
for our work on the transactions contemplated by the Purchase Agreement. In
addition, in connection with our opinions expressed below, we advise you that we
are not involved in the day-to-day conduct of the business of the Company, the
Operating Partnership or the Company’s other Subsidiaries and, accordingly,
there may be facts and/or contracts of which we are not aware, and contracts
which we have not reviewed, which, if received and reviewed, might cause us to
alter the statements made in our opinion.
 
 
B-1-1

--------------------------------------------------------------------------------


 
We advise you that in our opinion (relying to the extent indicated below on the
opinions of other counsel):
 
(i) Each of the Company and the Corporate Subsidiaries has been duly formed and
is validly existing as a corporation in good standing under the laws of its
state of organization. The Company is duly qualified or registered as a foreign
corporation to transact business and is in good standing in each jurisdiction
identified in Schedule I hereto.
 
(ii) Each of the Operating Partnership and the Partnership Subsidiaries has been
duly formed and is validly existing as a limited partnership in good standing
under the laws of its state of organization. The Operating Partnership and each
of the Partnership Subsidiaries has all requisite partnership power and
authority to own, lease and operate its properties and other assets and to
conduct the business in which it is engaged and proposes to engage, in each case
as described in the SEC Filings, and the Operating Partnership has the
partnership power to enter into and perform its obligations under the Purchase
Agreement. The Operating Partnership and each of the Partnership Subsidiaries is
duly qualified or registered as a foreign partnership and is in good standing in
each jurisdiction identified in Schedule I hereto, in each case except where the
failure to obtain such qualification or registration would not have a Material
Adverse Effect.
 
(iii) To our knowledge, no shares of preferred stock of the Company are reserved
for any purpose. To our knowledge, there are no outstanding securities
convertible into or exchangeable for any preferred stock of the Company and no
outstanding options, rights (preemptive or otherwise) or warrants to purchase or
to subscribe for shares of preferred stock of the Company. To our knowledge, all
of the outstanding partnership interests of the Operating Partnership and each
of the Partnership Subsidiaries have been duly authorized, validly issued and
fully paid and, except for units not owned by the Company, are owned directly or
indirectly by the Company or the Operating Partnership.
 
(iv) To our knowledge, none of the Company, the Operating Partnership or the
Subsidiaries is in violation of or default under its charter, by-laws,
certificate of limited partnership or partnership agreement, as the case may be,
and to our knowledge none of such entities is in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
document (as in effect on the date hereof) listed as an exhibit to each of the
Company’s and the Operating Partnership’s Annual Report on Form 10-K for [the
most recently completed year] [and all other periodic or current reports filed
with the Commission subsequent to the date of such Annual Report and prior to
the date hereof], in each case as amended, if applicable, to which such entity
is a party or by or to which such entity may be bound, or to which any of the
Property or assets of such entity or any Property is subject or by which they
are bound (it being understood that (i) we express no opinion with respect to
matters relating to any contract, indenture, mortgage, loan agreement, note,
lease, joint venture or partnership agreement or other instrument or agreement
relating to the acquisition, transfer, operation, maintenance, management or
financing of any property or assets of such entity or any other Property and
(ii) we are assuming compliance with the financial covenants contained in any
such document), except in each case for violations or defaults which in the
aggregate are not reasonably expected to have a Material Adverse Effect.
 
 
B-1-2

--------------------------------------------------------------------------------


 
(v) The Deposit Agreement and the Registration Rights Agreement were duly and
validly authorized, executed and delivered by the Company.
 
(vi) The execution and delivery of the Deposit Agreement, the Registration
Rights Agreement, the issuance and sale of the Depositary Shares and the
performance by the Company and the Operating Partnership of their respective
obligations under the Depositary Shares, Deposit Agreement and Registration
Rights Agreement, to the extent they are a party thereto, did not and do not
conflict with or constitute a breach or violation of or default under: (1) any
document (as in effect on the date hereof) listed as an exhibit to each of the
Company’s and the Operating Partnership’s Annual Report on Form 10-K for [the
most recently completed year] [and all other periodic or current reports filed
with the Commission subsequent to the date of such Annual Report and prior to
the date hereof], in each case as amended, if applicable, to which any such
entity is a party or by or to which it or any of them or any of their respective
properties or other assets may be bound or subject and of which we are aware (it
being understood that (i) we express no opinion with respect to matters relating
to any contract, indenture, mortgage, loan agreement, note, lease, joint venture
or partnership agreement or other instrument or agreement relating to the
acquisition, transfer, operation, maintenance, management or financing of any
property or assets of such entity or any other Property and (ii) we are assuming
compliance with the financial covenants contained in any such document); (2) the
certificate of limited partnership or partnership agreement, as the case may be,
of the Operating Partnership, Securities, L.P. and the Financing Partnership or
the articles of incorporation or bylaws, as the case may be, of the Company,
FIFC or FISC; or (3) any applicable law, rule or administrative regulation,
except in each case for conflicts, breaches, violations or defaults that in the
aggregate are not reasonably expected to have a Material Adverse Effect.
 
(vii) To our knowledge, no material authorization, approval, consent or order of
any court or governmental authority or agency or any other entity is required in
connection with the resale of the Depositary Shares under the Purchase
Agreement, except such as may be required under the Securities Act, the by-laws,
any corporate financing rule or conflict of interest rule of the NASD or state
securities, “blue sky” or real estate syndication laws, or such as have been
received prior to the date hereof.
 
 
B-1-3

--------------------------------------------------------------------------------


 
(viii) The partnership agreement of each of the Operating Partnership,
Securities, L.P. and the Financing Partnership has been duly authorized, validly
executed and delivered by each of the Company and the Subsidiaries, to the
extent they are parties thereto, and is valid, legally binding and enforceable
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(ix) Assuming the accuracy of the Company’s representations and warranties in
Section 2(B) of the Purchase Agreement and the Initial Purchaser’s
representations and warranties in Section 2(A) of the Purchase Agreement and
compliance with the procedures in Section 8 of the Purchase Agreement, no
registration under the Securities Act of the Depositary Shares is required for
the issuance and sale of the Depositary Shares to the Purchaser in the manner
contemplated by the Purchase Agreement or in connection with the initial resale
of the Depositary Shares by the Purchaser in accordance with the Purchase
Agreement, assuming that the Purchaser and the Company comply with the
procedures contemplated by the Purchase Agreement.
 
(x) The Depositary Receipts, assuming they have been duly executed and delivered
by the Depositary against the deposit of the Series I Preferred Shares in
accordance with the provisions of the Deposit Agreement, will be validly issued
and will entitle the holders thereof to rights specified therein and in the
Deposit Agreement, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
 
(xi) None of the Company or the Subsidiaries is required to be registered as an
investment company under the Investment Company Act of 1940, as amended.
 
In giving our opinion, we are relying (A) as to all matters of fact, upon
representations, statements or certificates of public officials and officers,
directors, partners, employees and representatives of, and accountants for, each
of the Company, the Operating Partnership and the Subsidiaries, (B) as to all
matters of Maryland law, on the opinion of McGuireWoods LLP, Baltimore,
Maryland, (C) as to all matters of Illinois law, on the opinion of Barack
Ferrazzano Kirschbaum Perlman & Nagelberg, Chicago, Illinois and (D) as to the
good standing and qualification of the Company, the Operating Partnership, FIFC,
FISC and the Financing Partnership to do business in any state or jurisdiction,
upon certificates of appropriate government officials or opinions of counsel in
such jurisdictions.
 
We express no opinion (i) as to the enforceability of forum selection clauses in
the federal courts or (ii) with respect to the requirements of, or compliance
with, any state securities, blue sky or real estate syndication laws.
 
We are attorneys admitted to practice in the State of New York. We express no
opinion concerning any laws other than the General Corporation Law of the State
of Delaware, the Delaware Revised Uniform Limited Partnership Act, the laws of
the State of New York and the federal law of the United States.
 
 
B-1-4

--------------------------------------------------------------------------------


 
Neither this opinion nor any part hereof may be delivered to, or used or relied
upon by, any person other than you without our prior written consent.
 


 
 
Very truly yours,









B-1-5

--------------------------------------------------------------------------------




SCHEDULE I


ENTITY:
 
FOREIGN
QUALIFICATION:

First Industrial Realty Trust, Inc.
 
Georgia
Indiana
Michigan
Minnesota
New Jersey
New York
First Industrial, L.P.
 
Georgia
Illinois
Indiana
Minnesota
New Jersey
New York
First Industrial Financing Partnership, L.P.
 
Georgia
Illinois
Michigan
Minnesota






B-1-6

--------------------------------------------------------------------------------



[Date]
 
Wachovia Investment Holdings, LLC
301 South College Street, DC-7
One Wachovia Center
Charlotte, North Carolina 28288


Re: First Industrial Realty Trust, Inc.


Ladies and Gentlemen:
 
We have acted as tax counsel to First Industrial Realty Trust, Inc. (the
“Company”) and First Industrial, L.P. in connection with the Purchase Agreement
dated November 8, 2005 (the “Purchase Agreement”) by and among Wachovia
Investment Holdings, LLC, the Company and First Industrial, L.P. We have been
asked to provide our opinion as to certain federal income tax matters arising
under the Internal Revenue Code of 1986, as amended (the “Code”), relating to
the Company’s qualification for taxation as a real estate investment trust (a
“REIT”) under the Code. All capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in our corporate opinion letter
as of even date herewith.
 
The opinion set forth in this letter is based on relevant provisions of the
Code, Treasury Regulations thereunder and interpretations of the foregoing as
expressed in court decisions and administrative determinations as of the date
hereof. These provisions and interpretations are subject to changes (possibly on
a retroactive basis) that might result in modifications of our opinion.
 
For purposes of rendering the opinion set forth in this letter, we have reviewed
the Purchase Agreement and such other documents, law and facts as we have deemed
necessary. In our review, we have assumed the genuineness of all signatures; the
proper execution of all documents; the authenticity of all documents submitted
to us as originals; the conformity to originals of all documents submitted to us
as copies; and the authenticity of the originals of any copies.
 
The opinion set forth in this letter is premised on certain written factual
representations made by the Company in a certificate dated as of the date hereof
(the “Certificate”) and is also premised on an assumption that if the Company
ultimately were found not to have satisfied the gross income requirements of the
REIT provisions as a result of certain development agreements entered into by
the Company, such failure was due to reasonable cause and not due to willful
neglect. For purposes of our opinion, we have not made an independent
investigation of the representations contained in the Certificate, and
consequently we have relied on the representations therein that the information
contained in the Certificate or otherwise furnished to us accurately describes
all material facts relevant to our opinion. Although we have not independently
investigated the representations made to us in the Certificate, nothing has come
to our attention that would lead us to question the accuracy of any such
representations.
 
 
B-1-7

--------------------------------------------------------------------------------


 
Based upon and subject to the foregoing we are of the opinion that, commencing
with the Company’s taxable year ended December 31, 1994, the Company has been
organized and operated in conformity with the requirements for qualification and
taxation as a REIT under the Code, and the Company’s current and proposed method
of operation (as represented by the Company to us in the Certificate) will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Code.
 
We express no opinion other than the opinion expressly set forth above (the
“Opinion”). The Opinion is not binding on the Internal Revenue Service (the
“IRS”) and the IRS may disagree with the Opinion. Although we believe that the
Opinion would be sustained if challenged, there can be no assurance that this
will be the case.
 
The Opinion is based upon the law as it currently exists. Consequently, future
changes in the law may cause the federal income tax treatment of the matters
referred to herein to be materially and adversely different from that described
above (possibly on a retroactive basis). In addition, any variation in the facts
from those set forth in the Purchase Agreement or the representations contained
in the Certificate or otherwise provided to us may affect the conclusions stated
in the Opinion. We assume no obligation to modify or supplement the Opinion if,
after the date hereof, there is any change in law or we become aware of any
facts that might change the Opinion. Moreover, the Company’s qualification and
taxation as a REIT depend upon the Company’s ability to meet, through actual
operating results, distribution levels, diversity of stock ownership and various
other qualification tests imposed under the Code, none of which will be reviewed
by us. Accordingly, no assurance can be given that the actual results of the
Company’s operations for any taxable year will satisfy the requirements for the
Company to maintain its qualification as a REIT.
 
This Opinion was not intended or written to be used, and cannot be used, for the
purpose of avoiding penalties that may be imposed on you by the IRS. This
opinion was written to support the Company’s marketing of the Series I
Depositary Shares. You should seek advice based on your particular circumstances
from an independent tax advisor.
 
The Opinion is being furnished solely for your use in connection with your
purchase of the Series I Depositary Shares and, without our prior written
consent, may not be used or relied upon by you for any other purpose. The
Opinion may not be used or relied upon by any person other than you without our
prior written consent.
 
 
Very truly yours,











B-1-8

--------------------------------------------------------------------------------




EXHIBIT B-2
 
Form of Opinion of McGuire Woods LLP
 


 
[Date]
 
Wachovia Investment Holdings, LLC
301 South College Street, DC-7
One Wachovia Center
Charlotte, North Carolina 28288


Re: First Industrial Realty Trust, Inc.


Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 7(B)(a) of that certain
Purchase Agreement dated November 8, 2005 (the “Purchase Agreement”) by and
among Wachovia Investment Holdings, LLC, a Delaware limited liability company
(the “Initial Purchaser”), First Industrial Realty Trust, Inc., a Maryland
corporation (the “Company”), and First Industrial, L.P., a Delaware limited
partnership (the “Operating Partnership”), relating to the issuance and sale to
the Initial Purchaser of ten million (10,000,000) Series I Depositary Shares
(the “Depositary Shares”), each representing 1/10,000th of a share of the
Company’s Series I Flexible Cumulative Redeemable Preferred Stock, liquidation
preference $250,000 per share (the “Preferred Shares”). Depositary receipts
evidencing the Depositary Shares (the “Depositary Receipts”) are to be issued
pursuant to a Deposit Agreement dated November 8, 2005 with respect to the
Preferred Shares (the “Deposit Agreement”) between the Company and Equiserve
Trust Company, N.A., as Depositary (the “Depositary”).
 
We have acted as special Maryland counsel for the Company in connection with the
offering of the Preferred Shares. We have examined originals or copies of the
following:
 
(a) The charter of the Company, and the charters of certain of the Company’s
subsidiaries, First Industrial Securities Corporation, a Maryland corporation
(“FISC”), First Industrial Indianapolis Corporation, a Maryland corporation
(“FIIC”), First Industrial Finance Corporation, a Maryland corporation (“FIFC”),
First Industrial Mortgage Corporation, a Maryland corporation (“FIMC”), First
Industrial Development Services, Inc., a Maryland corporation (“FIDSI”) and
First Industrial Pennsylvania Corporation, a Maryland corporation (“FIPC” and,
together with FISC, FIIC, FIFC, FIMC and FIDSI, collectively the “Corporate
Subsidiaries”);
 
(b) The Bylaws of the Company and the Corporate Subsidiaries, each as amended to
date;
 
 
B-2-1

--------------------------------------------------------------------------------


 
(c) Such records of corporate proceedings of the Company and the Corporate
Subsidiaries as we deemed material;
 
(d) Certificates of Status of recent date issued by the Maryland State
Department of Assessments and Taxation (the “SDAT”) with respect to the Company
and the Corporate Subsidiaries;
 
(e) The Purchase Agreement;
 
(f) The Deposit Agreement;
 
(g) The Registration Rights Agreement;
 
(h) Certificates of officers of the Company and the Corporate Subsidiaries, and
the representations and warranties contained in the Purchase Agreement; and
 
(i) Such other contracts, certificates, records and copies of executed
originals, final forms and draft forms of documents as we deemed necessary for
the purpose of this opinion.
 
In rendering our opinion in numbered paragraph (1) below with respect to the
good standing of the Company and each of the Corporate Subsidiaries, we are
relying solely on a Certificate of Status issued by the SDAT with respect to the
good standing of each such entity.
 
In rendering the following opinions, our examination of the law has been limited
to the laws of the State of Maryland, and we express no opinion herein with
respect to the law of any jurisdiction other than the laws of the State of
Maryland. We have assumed (i) the genuineness of all signatures, (ii) the
capacity, power and authority of all parties to execute and deliver all
applicable documents, (iii) the truth and accuracy as to factual matters of all
representations and warranties contained in the Purchase Agreement and other
documents and certificates delivered by the various parties in connection with
the offering of the Preferred Shares and Depositary Shares and the other
transactions contemplated in connection therewith, (iv) the authenticity of all
documents submitted to us as originals, (v) the conformity to originals of all
documents submitted to us as certified or attested copies or photocopies, (vi)
the authenticity of the originals of such certified or attested copies and
photocopies, (vii) the receipt of consideration in return for the issuance and
sale of the Preferred Shares and Depositary Shares as provided in resolutions of
the Board of Directors of the Company authorizing the issuance of the Preferred
Shares and Depositary Shares, and (viii) the receipt of consideration in return
for the issuance and sale of all outstanding shares of capital stock of the
Corporate Subsidiaries as provided in resolutions of the Boards of Directors of
the Corporate Subsidiaries authorizing the issuance of such capital stock.
 
As used herein, the terms “to our knowledge” and “known to us”, etc., shall mean
to the actual and conscious knowledge of the attorneys at our firm who have
actively worked on the offering of the Preferred Shares and Depositary Shares
without further investigation for purposes of this opinion.
 
Based upon and subject to the foregoing and the other qualifications and
limitations herein contained, we are of the opinion that:
 
 
B-2-2

--------------------------------------------------------------------------------


 
(1) The Company and each of the Corporate Subsidiaries has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Maryland.
 
(2) The Company and each of the Corporate Subsidiaries has the corporate power
and authority to own, lease and operate its properties and other assets and to
conduct the business in which it is engaged or proposes to engage, and the
Company has the corporate power and authority to enter into and perform its
obligations under the Purchase Agreement, the Deposit Agreement and the
Registration Rights Agreement.
 
(3) The Company’s authorized capitalization consists of ten million (10,000,000)
shares of preferred stock, par value $.01 per share, one hundred million
(100,000,000) shares of common stock, par value $.01 per share, and sixty-five
million (65,000,000) shares of excess stock, par value $.01 per share. Other
than the Preferred Shares, all of the issued and outstanding shares of capital
stock of the Company (the “Outstanding Shares”) have been duly authorized and,
assuming (i) the Outstanding Shares have been issued in accordance with
previously issued written opinions of this law firm relating thereto and all
applicable resolutions, and (ii) receipt of adequate consideration in exchange
therefor, all of the Outstanding Shares are validly issued, fully paid and
nonassessable. All one hundred (100) shares of the common stock of FISC
subscribed for by the Company have been duly authorized and, assuming receipt of
the consideration as provided in that certain Written Consent to Action of the
Board of Directors Without a Meeting dated August 14, 1995 (and the Offering
Terms attached thereto as Exhibit C), are validly issued, fully paid and
nonassessable. All one million five hundred thousand (1,500,000) shares of the
9-1/2% Series A Cumulative Preferred Stock, $.01 par value per share, of FISC
subscribed for by the Company have been duly authorized and, assuming receipt of
the consideration as provided in those certain Minutes of Special Meeting of the
Board of Directors held on November 13, 1995 (and the Offering Terms attached
thereto as Exhibit C), are validly issued, fully paid and nonassessable. All one
thousand (1,000) shares of the common stock of FIIC subscribed for by the
Company have been duly authorized and, assuming receipt of the consideration as
provided in that certain Written Consent to Action of the Board of Directors
Without a Meeting dated March 13, 1996 (and the Offering Terms attached thereto
as Exhibit C), are validly issued, fully paid and nonassessable. All one hundred
(100) shares of the common stock of FIFC subscribed for by the Company have been
duly authorized and, assuming receipt of the consideration as provided in that
certain Written Consent to Action of the Board of the Directors Without a
Meeting dated June 10, 1994 (and the Offering Terms attached thereto as
Exhibit C), are validly issued, fully paid and nonassessable. All one thousand
(1,000) shares of the common stock of FIMC subscribed for by the Company have
been duly authorized and, assuming receipt of the consideration as provided in
that certain Written Consent to Action of the Board of the Directors Without a
Meeting dated December 14, 1995 (and the Offering Terms attached thereto as
Exhibit C), are validly issued, fully paid and nonassessable. All one hundred
(100) shares of the common stock of FIPC subscribed for by the Company have been
duly authorized and, assuming receipt of the consideration as provided in that
certain Written Consent to Action of the Board of Directors Without a Meeting
dated December 22, 1994 (and the Offering Terms attached thereto as Exhibit C),
are validly issued, fully paid and nonassessable. All five hundred (500) shares
of the voting common stock of FIDSI and all nine hundred forty-four thousand
nine hundred thirty-eight (944,938) shares of non-voting common stock of FIDSI
subscribed for by the Operating Partnership have been duly authorized and,
assuming receipt of the consideration as provided in that certain Written
Consent of the Board of Directors For Action In Lieu of an Organizational
Meeting dated as of May 22, 1997 (and the Subscription Agreement of same date
between the Company and FIDSI), are validly issued, fully paid and
nonassessable.
 
 
B-2-3

--------------------------------------------------------------------------------


 
(4) Each of the Preferred Shares has been duly authorized and assuming receipt
of the consideration as contemplated by the authorizing resolutions is validly
issued, fully paid and nonassessable.
 
(5) The terms of the Preferred Shares conform in all material respects to all
statements and descriptions related thereto contained in the Articles
Supplementary. The form of certificate representing the Preferred Shares and, to
the extent Maryland law applies, the Depositary Receipts, are in due and proper
form under, and comply in all material respects with, all applicable Maryland
legal requirements.
 
(6) The execution and delivery of each of the Purchase Agreement, the Articles
Supplementary, the Deposit Agreement and the Registration Rights Agreement and
the performance by the Company of its obligations thereunder and, with respect
to the Purchase Agreement, the performance by the Company of the obligations
thereunder in its capacity as general partner of the Operating Partnership, have
been duly and validly authorized by the Company on behalf of itself and, with
respect to the Purchase Agreement, the Operating Partnership.
 
(7) The execution and delivery of the Purchase Agreement, the Articles
Supplementary, the Deposit Agreement and the Registration Rights Agreement, the
performance of the obligations and the consummation of the transactions set
forth therein by the Company will not require, to our knowledge, any consent,
approval, authorization or other order of any Maryland court, regulatory body,
administrative agency or other Maryland governmental body (except as such may be
required under the Securities Act of 1933 or other federal or state securities
laws) and did not and do not conflict with or constitute a breach or a violation
of or default under: (1) the charter or bylaws, as the case may be, of the
Company; or (2) except with respect to Maryland securities or blue sky laws, any
applicable Maryland law, rule or administrative regulation or any Maryland order
or administrative or court decree known to us, except in each case for
conflicts, breaches, violations or defaults that in the aggregate would not have
a material adverse effect on the issuance and sale of the Depositary Shares or
the performance by the Company of the obligations set forth in the Purchase
Agreement, the Deposit Agreement and the Registration Rights Agreement.
 
(8) The Company was authorized, as general partner of the Operating Partnership,
to amend and restate the Operating Partnership’s Eighth Amended and Restated
Limited Partnership Agreement, as amended to the date hereof (the “Operating
Partnership Agreement”) by and among the Company and those limited partners
identified in the Operating Partnership Agreement.
 
(9) FISC was duly authorized by written consent of its board of directors dated
October 19, 1995 to enter into that certain Limited Partnership Agreement of
First Industrial Securities, L.P.
 
 
B-2-4

--------------------------------------------------------------------------------


 
(10) FIIC was authorized by written consent of its board of directors dated
October 18, 1996 to enter into that certain Limited Partnership Agreement of
First Industrial Indianapolis, L.P.
 
(11) FIFC was duly authorized by written consent of its sole director dated June
22, 1994 to enter into that certain Limited Partnership Agreement by and between
FIFC and the Operating Partnership.
 
(12) FIMC was duly authorized by written consent of its board of directors dated
December 27, 1995 to enter into that certain Limited Partnership Agreement by
and between FIMC and the Operating Partnership.
 
(13) FIPC was authorized by written consent of its board of directors dated
January 26, 1996 to enter into that certain Limited Partnership Agreement of
First Industrial Pennsylvania, L.P. (the “Pennsylvania Partnership Agreement”)
and by written consent of its board of directors dated November 17, 1995 to
enter into that certain First Amendment to the Pennsylvania Partnership
Agreement.
 
These opinions are based upon currently existing Maryland statutes, rules and
regulations and on Maryland judicial decisions and are rendered as of the date
hereof, and we disclaim any obligation to advise you of any change in any of the
foregoing sources of law or subsequent developments in law or changes in facts
or circumstances which might affect any matters or opinions set forth herein.
 
The opinions set forth herein are rendered solely for your use in connection
with the issuance of the Preferred Shares and may not be relied upon by you for
any other purpose, or furnished to, quoted to, or relied upon by, in whole or in
part, any other person, firm or corporation for any purpose, without our prior
written consent. Notwithstanding the preceding sentence, Cahill Gordon & Reindel
LLP may rely on the opinions set forth herein in providing its opinions rendered
in connection with the issuance of the Preferred Shares.






 
Very truly yours,

B-2-5

--------------------------------------------------------------------------------




EXHIBIT B-3
 
Form of Opinion of Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP




[Date]




Wachovia Investment Holdings, LLC
301 South College Street, DC-7
One Wachovia Center
Charlotte, North Carolina 28288


Re: First Industrial Realty Trust, Inc.


Ladies and Gentlemen:


This opinion is being furnished to you pursuant to Section 5(A) of the Purchase
Agreement dated November 8, 2005 (the “Purchase Agreement”) by and among
Wachovia Capital Investments, Inc. (the “Initial Purchaser”), First Industrial,
L.P. (the “Operating Partnership”) and First Industrial Realty Trust, Inc. (the
“Company”), relating to the issuance by the Company, and sale to the Initial
Purchaser, of 10,000,000 Series I Depositary Shares (the “Series I Shares”),
each representing 1/10,000th of a share of Series I Flexible Cumulative
Redeemable Preferred Stock of the Company, with a liquidation preference
equivalent to $25.00 per Series I Share. The Series I Shares are to be issued
under a certain Deposit Agreement pertaining to the Series I Shares between the
Company, EquiServe, Inc. and EquiServe Trust Company, N.A., as Depositary,
pursuant to the Purchase Agreement.
 
We have acted as special real estate counsel to the Operating Partnership, First
Industrial Mortgage Partnership, L.P., a Delaware limited partnership (“FIMP”),
First Industrial Pennsylvania, L.P., a Delaware limited partnership (“FIP”),
First Industrial Financing Partnership, L.P., a Delaware limited partnership
(“FIFP”), First Industrial Securities, L.P., a Delaware limited partnership
(“FISP”), First Industrial Harrisburg, L.P., a Delaware limited partnership
(“FIHP”), and First Industrial Indianapolis, L.P., a Delaware limited
partnership (“FIIP”), in their acquisitions of various real properties. We have
also acted as special real estate counsel to the Company, the Operating
Partnership, FIMP, FIP, FIFP, FISP, FIHP and FIIP in connection with that
certain Fourth Amended and Restated Unsecured Revolving Credit Facility, dated
as of August 23, 2005, among the Operating Partnership, as Borrower, the
Company, as Guarantor and General Partner, JPMorgan Chase Bank, N.A as
Administrative Agent, JPMorgan Securities Inc. as Lead Arranger and Sole Book
Runner, Wachovia Bank, National Association as Syndication Agent, Commerzbank
AG, PNC Bank, National Association and Wells Fargo Bank, N.A. as Documentation
Agents, AmSouth Bank, The Bank of New York, The Bank of Nova Scotia, Bank of
Montreal and SunTrust Bank as Co-Agents, and various financial institutions
party thereto as lenders (such indebtedness is hereinafter referred to as the
“Credit Documents”). Furthermore, we act as special real estate counsel to both
FR Acquisitions, Inc., a Maryland corporation and a wholly-owned subsidiary of
the Company (“FRA”), and the Operating Partnership, in the preparation,
negotiation and execution of various pending agreements of purchase and sale
into which FRA has entered for the purchase of certain real properties
(collectively, the “Pending Contracts”).
 
 
B-3-1

--------------------------------------------------------------------------------


 
The opinions to be expressed herein are subject to the following specific
qualifications and limitations: Our opinion excludes any matters related to the
laws of any state other than the State of Illinois, specifically including, but
not limited to, Delaware, Maryland and New York. We are rendering no opinion on
any matters of federal securities law, or the securities laws of any state,
including Illinois; nor are we rendering any opinion on any matters of state,
federal or local taxation. Additionally, we have not served as corporate or
partnership counsel for any of the entities named in the second paragraph of
this opinion, nor do we serve as corporate counsel for any of the corporate
general partners of any of the partnership entities named in the second
paragraph of this opinion.
 
Based on the foregoing, and subject to qualifications and limitations set forth
above and elsewhere in this opinion, we are of the opinion that:
 
(i) To our knowledge, none of the Company, FRA, the Operating Partnership, FIMP,
FIP, FIFP, FISP, FIHP and FIIP, nor any of the Maryland corporations that are
each the sole general partner of one of FIMP, FIP, FIFP, FISP, FIHP and FIIP,
respectively (collectively, the “Corporate GPs”) is in violation of, or in
default in connection with the performance or observance of any obligation,
agreement, covenant or condition contained in, any or all of (a) the Credit
Documents and (b) the Pending Contracts, except in each case for violations or
defaults that, in the aggregate, are not reasonably expected to have a Material
Adverse Effect (as defined in the Purchase Agreement).
 
(ii) The execution and delivery of the Purchase Agreement, and the performance
of the obligations and the consummation of the transactions set forth therein by
the Company and the Operating Partnership, did not and do not conflict with, or
constitute a breach or violation of, or a default under (a) any or all of the
Credit Documents and the Pending Contracts; (b) any applicable law, rule or
administrative regulation of the federal government (or agency thereof) of the
United States of America; or (c) any order or administrative or court decree
issued to, or against, or concerning, any or all of the Company, FRA, the
Operating Partnership, FIMP, FIP, FIFP, FISP, FIHP, FIIP and the Corporate GPs
and about which, in the cases of clauses (b) and (c) above in this paragraph
(ii), we are aware (it being understood, however, that the opinions in clauses
(b) and (c) above are made without any independent investigation); except in
each case for conflicts, breaches, violations or defaults that, in the
aggregate, would not have a Material Adverse Effect.
 
(iii) To our knowledge, there are no legal or governmental proceedings pending
or threatened that do, or are likely to, have a Material Adverse Effect.
 
 
B-3-2

--------------------------------------------------------------------------------


 
(iv) The information concerning mortgage loans payable set forth in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2004 under
Item 7 “Management’s Discussion and Analysis of Financial Condition and Results
of Operations-Liquidity and Capital Resources,” to the extent that such
information constitutes statements of law, descriptions of statutes, summaries
of principal financing terms of Credit Documents or legal conclusions, has been
reviewed by us, and is correct in all material respects, and presents fairly the
information disclosed therein.
 
Our opinions set forth herein are based upon the current status of Illinois law.
Whenever our opinion is indicated to be “to our knowledge” or “to the best of
our knowledge,” it should be understood that, during the course of our
representation (as special real estate counsel) of the Company, the Operating
Partnership, FRA, FIMP, FIP, FIFP, FISP, FIHP, FIIP and the Corporate GPs, we
have not undertaken any independent investigation to determine the existence or
absence of facts. The words “to our knowledge,” and similar language used in
certain of the opinions expressed above, are limited to the knowledge of those
lawyers within our firm who have had primary responsibility for our firm’s work
on the transactions that are the subject of the Credit Documents and the Pending
Contracts. In addition, in connection with our opinion expressed in paragraph
(i) above, we wish to advise you that we are not involved in the day-to-day
conduct of the business of any or all of the Company, the Partnership
Subsidiaries and the Corporate Subsidiaries (as those latter two terms are
defined in the Purchase Agreement) and, accordingly, there may be either or both
facts and contracts of which we are not aware, but which might cause us to alter
the statements made in such paragraph. We are making no undertaking to hereafter
advise you of any changes in factual or legal matters that might contradict the
opinions set forth herein.
 
The foregoing opinions are limited to the matters expressly stated herein, and
are made solely for the benefit of the Initial Purchaser and the firms of Cahill
Gordon & Reindel and Hunton & Williams LLP, which latter firms may rely on this
opinion for purposes of the issuance of their opinions to the Initial Purchaser
pursuant to the Purchase Agreement. No other party shall be entitled to rely on
this opinion, and it may not be disclosed, circulated, disseminated or quoted
from, without the prior written consent of this firm.
 


 
Very truly yours,


 
BARACK FERRAZZANO KIRSCHBAUM
PERLMAN & NAGELBERG LLP




By:_____________________________     






B-3-3

--------------------------------------------------------------------------------

